
	

113 S268 IS: Cut Unjustified Tax Loopholes Act
U.S. Senate
2013-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 268
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2013
			Mr. Levin (for himself
			 and Mr. Whitehouse) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce the deficit and protect important programs by
		  ending tax loopholes.
	
	
		1.Short
			 title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Cut Unjustified Tax Loopholes
			 Act or CUT
			 Loopholes Act.
			(b)Amendment of
			 1986 codeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				etc.
					TITLE I—Ending offshore tax abuses
					Subtitle A—Deterring the use of tax havens for tax
				evasion
					Sec. 101. Authorizing special measures
				against foreign jurisdictions, financial institutions, and others that
				significantly impede United States tax enforcement.
					Sec. 102. Strengthening the Foreign Account Tax Compliance Act
				(FATCA).
					Sec. 103. Treatment of foreign corporations managed and
				controlled in the United States as domestic corporations.
					Sec. 104. Reporting United States beneficial owners of foreign
				owned financial accounts.
					Sec. 105. Swap payments made from the United States to persons
				offshore.
					Subtitle B—Other measures To combat tax haven and tax shelter
				abuses
					Sec. 111. Country-by-country
				reporting.
					Sec. 112. Penalty for failing to disclose
				offshore holdings.
					Sec. 113. Deadline for anti-money
				laundering rule for investment advisers.
					Sec. 114. Anti-money laundering
				requirements for formation agents.
					Sec. 115. Strengthening John Doe summons
				proceedings.
					Sec. 116. Improving enforcement of foreign financial account
				reporting.
					Subtitle C—Ending offshore tax avoidance
					Sec. 121. Allocation of expenses and taxes on basis of
				repatriation of foreign income.
					Sec. 122. Excess income from transfers of intangibles to
				low-taxed affiliates treated as subpart F income.
					Sec. 123. Limitations on income shifting through intangible
				property transfers.
					Sec. 124. Limitation on earnings stripping by expatriated
				entities.
					Sec. 125. Repeal of check-the-box rules for certain foreign
				entities and CFC look-thru rules.
					Sec. 126. Prohibition on offshore loan abuse.
					TITLE II—Strengthening tax enforcement
					Subtitle A—Combating tax shelter promotion
					Sec. 201. Penalty for promoting abusive tax
				shelters.
					Sec. 202. Penalty for aiding and abetting the understatement of
				tax liability.
					Sec. 203. Prohibited fee arrangement.
					Sec. 204. Preventing tax shelter activities by financial
				institutions.
					Sec. 205. Information sharing for enforcement
				purposes.
					Sec. 206. Disclosure of information to Congress.
					Sec. 207. Tax opinion standards for tax
				practitioners.
					Subtitle B—Simplify tax lien procedure
					Sec. 211. Short title.
					Sec. 212. Findings and purpose.
					Sec. 213. National tax lien filing system.
					TITLE III—Ending excessive corporate tax deductions for stock
				options
					Sec. 301. Consistent treatment of stock options by
				corporations.
					Sec. 302. Application of executive pay deduction
				limit.
					TITLE IV—Closing the derivatives blended rate
				loophole
					Sec. 401. Short title.
					Sec. 402. Modifications to treatment of section 1256
				contracts.
					Sec. 403. Modifications to treatment of dealers in securities
				and commodities.
					TITLE V—Ending the tar sands oil spill loophole
					Sec. 501. Short title.
					Sec. 502. Requirements for contribution to the Oil Spill
				Liability Trust Fund.
					Sec. 503. Extension of Oil Spill Liability Trust Fund financing
				rate.
					Sec. 504. Technical amendment.
					TITLE VI—Ending the carried interest loophole
					Sec. 601. Short title; etc.
					Sec. 602. Partnership interests transferred in connection with
				performance of services.
					Sec. 603. Special rules for partners providing investment
				management services to partnerships.
				
			IEnding offshore
			 tax abuses
			ADeterring the use of tax havens for tax
			 evasion
				101.Authorizing
			 special measures against foreign jurisdictions, financial institutions, and
			 others that significantly impede United States tax enforcementSection 5318A of title 31, United States
			 Code, is amended—
					(1)by striking the
			 section heading and inserting the following:
						
							5318A.Special
				measures for jurisdictions, financial institutions, or international
				transactions that are of primary money laundering concern or significantly
				impede United States tax
				enforcement
							;
					(2)in subsection
			 (a), by striking the subsection heading and inserting the following:
						
							(a)Special
				measures To counter money laundering and efforts to significantly impede United
				States tax
				enforcement
							;
					(3)in subsection
			 (c)—
						(A)by striking the
			 subsection heading and inserting the following:
							
								(c)Consultations
				and information To be considered in finding jurisdictions, institutions, types
				of accounts, or transactions To be of primary money laundering concern or To be
				significantly impeding United States tax
				enforcement
								;
				and
						(B)by inserting at
			 the end of paragraph (2) thereof the following new subparagraph:
							
								(C)Other
				considerationsThe fact that a jurisdiction or financial
				institution is cooperating with the United States on implementing the
				requirements specified in chapter 4 of the Internal Revenue Code of 1986 may be
				favorably considered in evaluating whether such jurisdiction or financial
				institution is significantly impeding United States tax
				enforcement.
								;
						(4)in subsection
			 (a)(1), by inserting or is significantly impeding United States tax
			 enforcement after primary money laundering
			 concern;
					(5)in subsection
			 (a)(4)—
						(A)in subparagraph
			 (A)—
							(i)by
			 inserting in matters involving money laundering, before
			 shall consult; and
							(ii)by
			 striking and at the end;
							(B)by redesignating
			 subparagraph (B) as subparagraph (C); and
						(C)by inserting
			 after subparagraph (A) the following:
							
								(B)in matters
				involving United States tax enforcement, shall consult with the Commissioner of
				the Internal Revenue, the Secretary of State, the Attorney General of the
				United States, and in the sole discretion of the Secretary, such other agencies
				and interested parties as the Secretary may find to be appropriate;
				and
								;
						(6)in each of
			 paragraphs (1)(A), (2), (3), and (4) of subsection (b), by inserting or
			 to be significantly impeding United States tax enforcement after
			 primary money laundering concern each place that term
			 appears;
					(7)in subsection
			 (b), by striking paragraph (5) and inserting the following:
						
							(5)Prohibitions or
				conditions on opening or maintaining certain correspondent or payable-through
				accounts or authorizing certain payment cardsIf the Secretary
				finds a jurisdiction outside of the United States, 1 or more financial
				institutions operating outside of the United States, or 1 or more classes of
				transactions within or involving a jurisdiction outside of the United States to
				be of primary money laundering concern or to be significantly impeding United
				States tax enforcement, the Secretary, in consultation with the Secretary of
				State, the Attorney General of the United States, and the Chairman of the Board
				of Governors of the Federal Reserve System, may prohibit, or impose conditions
				upon—
								(A)the opening or
				maintaining in the United States of a correspondent account or payable-through
				account; or
								(B)the
				authorization, approval, or use in the United States of a credit card, charge
				card, debit card, or similar credit or debit financial instrument by any
				domestic financial institution, financial agency, or credit card company or
				association, for or on behalf of a foreign banking institution, if such
				correspondent account, payable-through account, credit card, charge card, debit
				card, or similar credit or debit financial instrument, involves any such
				jurisdiction or institution, or if any such transaction may be conducted
				through such correspondent account, payable-through account, credit card,
				charge card, debit card, or similar credit or debit financial
				instrument.
								;
				and
					(8)in subsection
			 (c)(1), by inserting or is significantly impeding United States tax
			 enforcement after primary money laundering
			 concern;
					(9)in subsection
			 (c)(2)(A)—
						(A)in clause (ii),
			 by striking bank secrecy or special regulatory advantages and
			 inserting bank, tax, corporate, trust, or financial secrecy or
			 regulatory advantages;
						(B)in clause (iii),
			 by striking supervisory and counter-money and inserting
			 supervisory, international tax enforcement, and
			 counter-money;
						(C)in clause (v), by
			 striking banking or secrecy and inserting banking, tax,
			 or secrecy; and
						(D)in clause (vi),
			 by inserting , tax treaty, or tax information exchange agreement
			 after treaty;
						(10)in subsection
			 (c)(2)(B)—
						(A)in clause (i), by
			 inserting or tax evasion after money laundering;
			 and
						(B)in clause (iii),
			 by inserting , tax evasion, after money
			 laundering; and
						(11)in subsection
			 (d), by inserting involving money laundering, and shall notify, in
			 writing, the Committee on Finance of the Senate and the Committee on Ways and
			 Means of the House of Representatives of any such action involving United
			 States tax enforcement after such action.
					102.Strengthening
			 the Foreign Account Tax Compliance Act (FATCA)
					(a)Reporting
			 activities with respect to passive foreign investment companiesSection 1298(f) is amended by inserting
			 , or who directly or indirectly forms, transfers assets to, is a
			 beneficiary of, has a beneficial interest in, or receives money or property or
			 the use thereof from, after shareholder of.
					(b)Withholdable
			 payments to foreign financial institutionsSection 1471(d) is amended—
						(1)by inserting or transaction
			 after any depository in paragraph (2)(A), and
						(2)by striking or any interest
			 and all that follows in paragraph (5)(C) and inserting derivatives, or
			 any interest (including a futures or forward contract, swap, or option) in such
			 securities, partnership interests, commodities, or derivatives..
						(c)Withholdable
			 payments to other foreign financial institutionsSection 1472 is amended—
						(1)by inserting as a result of any
			 customer identification, anti-money laundering, anti-corruption, or similar
			 obligation to identify account holders, after reason to
			 know, in subsection (b)(2), and
						(2)by inserting as posing a low risk of
			 tax evasion after this subsection in subsection
			 (c)(1)(G).
						(d)DefinitionsClauses (i) and (ii) of section 1473(2)(A)
			 are each amended by inserting or as a beneficial owner after
			 indirectly.
					(e)Special
			 rulesSection 1474(c) is
			 amended—
						(1)by inserting , except that
			 information provided under sections 1471(c) or 1472(b) may be disclosed to any
			 Federal law enforcement agency, upon request or upon the initiation of the
			 Secretary, to investigate or address a possible violation of United States
			 law after shall apply in paragraph (1), and
						(2)by inserting , or has had an
			 agreement terminated under such section, after section
			 1471(b) in paragraph (2).
						(f)Information
			 with respect to foreign financial assetsSection 6038D(a) is amended by inserting
			 ownership or beneficial ownership after holds
			 any.
					(g)Establishing
			 presumptions for entities and transactions involving non-FATCA
			 institutions
						(1)Presumptions
			 for tax purposes
							(A)In
			 generalChapter 76 is amended by inserting after section 7491 the
			 following new subchapter:
								
									FPresumptions for
				certain legal proceedings
										
											Sec. 7492. Presumptions pertaining to entities and transactions
				  involving non-FATCA institutions.
										
										7492.Presumptions
				pertaining to entities and transactions involving non-FATCA
				institutions
											(a)ControlFor
				purposes of any United States civil judicial or administrative proceeding to
				determine or collect tax, there shall be a rebuttable presumption that a United
				States person (other than an entity with shares regularly traded on an
				established securities market) who, directly or indirectly, formed, transferred
				assets to, was a beneficiary of, had a beneficial interest in, or received
				money or property or the use thereof from an entity, including a trust,
				corporation, limited liability company, partnership, or foundation (other than
				an entity with shares regularly traded on an established securities market),
				that holds an account, or in any other manner has assets, in a non-FATCA
				institution, exercised control over such entity. The presumption of control
				created by this subsection shall not be applied to prevent the Secretary from
				determining or arguing the absence of control.
											(b)Transfers of
				incomeFor purposes of any United States civil judicial or
				administrative proceeding to determine or collect tax, there shall be a
				rebuttable presumption that any amount or thing of value received by a United
				States person (other than an entity with shares regularly traded on an
				established securities market) directly or indirectly from an account or from
				an entity (other than an entity with shares regularly traded on an established
				securities market) that holds an account, or in any other manner has assets, in
				a non-FATCA institution, constitutes income of such person taxable in the year
				of receipt; and any amount or thing of value paid or transferred by or on
				behalf of a United States person (other than an entity with shares regularly
				traded on an established securities market) directly or indirectly to an
				account, or entity (other than an entity with shares regularly traded on an
				established securities market) that holds an account, or in any other manner
				has assets, in a non-FATCA institution, represents previously unreported income
				of such person taxable in the year of the transfer.
											(c)Rebutting the
				presumptionsThe presumptions established in this section may be
				rebutted only by clear and convincing evidence, including detailed documentary,
				testimonial, and transactional evidence, establishing that—
												(1)in subsection
				(a), such taxpayer exercised no control, directly or indirectly, over account
				or entity at the time in question, and
												(2)in subsection
				(b), such amounts or things of value did not represent income related to such
				United States person.
												Any court
				having jurisdiction of a civil proceeding in which control of such an offshore
				account or offshore entity or the income character of such receipts or amounts
				transferred is an issue shall prohibit the introduction by the taxpayer of any
				foreign based document that is not authenticated in open court by a person with
				knowledge of such document, or any other evidence supplied by a person outside
				the jurisdiction of a United States court, unless such person appears before
				the
				court..
							(B)The table of
			 subchapters for chapter 76 is amended by inserting after the item relating to
			 subchapter E the following new item:
								
									
										Subchapter F—Presumptions for certain legal
				proceedings
									
									.
							(2)Definition of
			 non-fatca institutionSection 7701(a) is amended by adding at the
			 end the following new paragraph:
							
								(51)Non-fatca
				institutionThe term non-FATCA institution means any
				financial institution that does not meet the reporting requirements of section
				1471(b).
								.
						(3)Presumptions
			 for securities law purposesSection 21 of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78u) is amended by adding at the end the following new
			 subsection:
							
								(j)Presumptions
				pertaining to control and beneficial ownership
									(1)ControlFor
				purposes of any civil judicial or administrative proceeding under this title,
				there shall be a rebuttable presumption that a United States person (other than
				an entity with shares regularly traded on an established securities market)
				who, directly or indirectly, formed, transferred assets to, was a beneficiary
				of, had a beneficial interest in, or received money or property or the use
				thereof from an entity, including a trust, corporation, limited liability
				company, partnership, or foundation (other than an entity with shares regularly
				traded on an established securities market), that holds an account, or in any
				other manner has assets, in a non-FATCA institution (as defined in section
				7701(a)(51) of the Internal Revenue Code of 1986), exercised control over such
				entity. The presumption of control created by this paragraph shall not be
				applied to prevent the Commission from determining or arguing the absence of
				control.
									(2)Beneficial
				ownershipFor purposes of any civil judicial or administrative
				proceeding under this title, there shall be a rebuttable presumption that
				securities that are nominally owned by an entity, including a trust,
				corporation, limited liability company, partnership, or foundation (other than
				an entity with shares regularly traded on an established securities market),
				and that are held in a non-FATCA institution (as so defined), are beneficially
				owned by any United States person (other than an entity with shares regularly
				traded on an established securities market) who directly or indirectly
				exercised control over such entity. The presumption of beneficial ownership
				created by this paragraph shall not be applied to prevent the Commission from
				determining or arguing the absence of beneficial
				ownership.
									.
						(4)Presumption for
			 reporting purposes relating to foreign financial accountsSection
			 5314 of title 31, United States Code, is amended by adding at the end the
			 following new subsection:
							
								(d)Rebuttable
				presumptionFor purposes of this section, there shall be a
				rebuttable presumption that any account with a non-FATCA institution (as
				defined in section 7701(a)(51) of the Internal Revenue Code of 1986) contains
				funds in an amount that is at least sufficient to require a report prescribed
				by regulations under this
				section.
								.
						(5)Regulatory
			 authorityNot later than 180 days after the date of enactment of
			 this Act, the Secretary of the Treasury and the Chairman of the Securities and
			 Exchange Commission shall each adopt regulations or other guidance necessary to
			 implement the amendments made by this subsection. The Secretary and the
			 Chairman may, by regulation or guidance, provide that the presumption of
			 control shall not extend to particular classes of transactions, such as
			 corporate reorganizations or transactions below a specified dollar threshold,
			 if either determines that applying such amendments to such transactions is not
			 necessary to carry out the purposes of such amendments.
						(h)Effective
			 dateThe amendments made by this section shall take effect on the
			 date which is 180 days after the date of enactment of this Act, whether or not
			 regulations are issued under subsection (g)(5).
					103.Treatment of
			 foreign corporations managed and controlled in the United States as domestic
			 corporations
					(a)In
			 generalSection 7701 is amended by redesignating subsection (p)
			 as subsection (q) and by inserting after subsection (o) the following new
			 subsection:
						
							(p)Certain
				corporations managed and controlled in the United States treated as domestic
				for income tax
								(1)In
				generalNotwithstanding subsection (a)(4), in the case of a
				corporation described in paragraph (2) if—
									(A)the corporation
				would not otherwise be treated as a domestic corporation for purposes of this
				title, but
									(B)the management
				and control of the corporation occurs, directly or indirectly, primarily within
				the United States,
									then,
				solely for purposes of chapter 1 (and any other provision of this title
				relating to chapter 1), the corporation shall be treated as a domestic
				corporation.(2)Corporation
				described
									(A)In
				generalA corporation is described in this paragraph if—
										(i)the stock of such
				corporation is regularly traded on an established securities market, or
										(ii)the aggregate
				gross assets of such corporation (or any predecessor thereof), including assets
				under management for investors, whether held directly or indirectly, at any
				time during the taxable year or any preceding taxable year is $50,000,000 or
				more.
										(B)General
				exceptionA corporation shall not be treated as described in this
				paragraph if—
										(i)such corporation
				was treated as a corporation described in this paragraph in a preceding taxable
				year,
										(ii)such
				corporation—
											(I)is not regularly
				traded on an established securities market, and
											(II)has, and is
				reasonably expected to continue to have, aggregate gross assets (including
				assets under management for investors, whether held directly or indirectly) of
				less than $50,000,000, and
											(iii)the Secretary
				grants a waiver to such corporation under this subparagraph.
										(C)Exception from
				gross assets testSubparagraph (A)(ii) shall not apply to a
				corporation which is a controlled foreign corporation (as defined in section
				957) and which is a member of an affiliated group (as defined section 1504, but
				determined without regard to section 1504(b)(3)) the common parent of
				which—
										(i)is a domestic
				corporation (determined without regard to this subsection), and
										(ii)has substantial
				assets (other than cash and cash equivalents and other than stock of foreign
				subsidiaries) held for use in the active conduct of a trade or business in the
				United States.
										(3)Management and
				control
									(A)In
				generalThe Secretary shall prescribe regulations for purposes of
				determining cases in which the management and control of a corporation is to be
				treated as occurring primarily within the United States.
									(B)Executive
				officers and senior managementSuch regulations shall provide
				that—
										(i)the management
				and control of a corporation shall be treated as occurring primarily within the
				United States if substantially all of the executive officers and senior
				management of the corporation who exercise day-to-day responsibility for making
				decisions involving strategic, financial, and operational policies of the
				corporation are located primarily within the United States, and
										(ii)individuals who
				are not executive officers and senior management of the corporation (including
				individuals who are officers or employees of other corporations in the same
				chain of corporations as the corporation) shall be treated as executive
				officers and senior management if such individuals exercise the day-to-day
				responsibilities of the corporation described in clause (i).
										(C)Corporations
				primarily holding investment assetsSuch regulations shall also
				provide that the management and control of a corporation shall be treated as
				occurring primarily within the United States if—
										(i)the assets of
				such corporation (directly or indirectly) consist primarily of assets being
				managed on behalf of investors, and
										(ii)decisions about
				how to invest the assets are made in the United
				States.
										.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning on or after the date which is 2 years after the date of the
			 enactment of this Act, whether or not regulations are issued under section
			 7701(p)(3) of the Internal Revenue Code of 1986, as added by this
			 section.
					104.Reporting
			 United States beneficial owners of foreign owned financial accounts
					(a)In
			 generalSubpart B of part III of subchapter A of chapter 61 is
			 amended by inserting after section 6045B the following new sections:
						
							6045C.Returns
				regarding United States beneficial owners of financial accounts located in the
				United States and held in the name of a foreign entity
								(a)Requirement of
				returnIf—
									(1)any withholding
				agent under sections 1441 and 1442 has the control, receipt, custody, disposal,
				or payment of any amount constituting gross income from sources within the
				United States of any foreign entity, including a trust, corporation, limited
				liability company, partnership, or foundation (other than an entity with shares
				regularly traded on an established securities market), and
									(2)such withholding
				agent determines for purposes of titles 14, 18, or 31 of the United States Code
				that a United States person has any beneficial interest in the foreign entity
				or in the account in such entity's name (hereafter in this section referred to
				as United States beneficial owner),
									then the
				withholding agent shall make a return according to the forms or regulations
				prescribed by the Secretary.(b)Required
				informationFor purposes of subsection (a) the information
				required to be included on the return shall include—
									(1)the name,
				address, and, if known, the taxpayer identification number of the United States
				beneficial owner,
									(2)the known facts
				pertaining to the relationship of such United States beneficial owner to the
				foreign entity and the account,
									(3)the gross amount
				of income from sources within the United States (including gross proceeds from
				brokerage transactions), and
									(4)such other
				information as the Secretary may by forms or regulations provide.
									(c)Statements To
				Be furnished to beneficial owners with respect to whom information is required
				To Be reportedA withholding agent required to make a return
				under subsection (a) shall furnish to each United States beneficial owner whose
				name is required to be set forth in such return a statement showing—
									(1)the name,
				address, and telephone number of the information contact of the person required
				to make such return, and
									(2)the information
				required to be shown on such return with respect to such United States
				beneficial owner.
									The
				written statement required under the preceding sentence shall be furnished to
				the United States beneficial owner on or before January 31 of the year
				following the calendar year for which the return under subsection (a) was
				required to be made. In the event the person filing such return does not have a
				current address for the United States beneficial owner, such written statement
				may be mailed to the address of the foreign entity.6045D.Returns by
				financial institutions regarding establishment of accounts in non-FATCA
				institutions
								(a)Requirement of
				returnAny financial institution directly or indirectly opening a
				bank, brokerage, or other financial account for or on behalf of an offshore
				entity, including a trust, corporation, limited liability company, partnership,
				or foundation (other than an entity with shares regularly traded on an
				established securities market), in a non-FATCA institution (as defined in
				section 7701(a)(51)) at the direction of, on behalf of, or for the benefit of a
				United States person shall make a return according to the forms or regulations
				prescribed by the Secretary.
								(b)Required
				informationFor purposes of subsection (a) the information
				required to be included on the return shall include—
									(1)the name,
				address, and taxpayer identification number of such United States
				person,
									(2)the name and
				address of the financial institution at which a financial account is opened,
				the type of account, the account number, the name under which the account was
				opened, and the amount of the initial deposit,
									(3)if the account is
				held in the name of an entity, the name and address of such entity, the type of
				entity, and the name and address of any company formation agent or other
				professional employed to form or acquire the entity, and
									(4)such other
				information as the Secretary may by forms or regulations provide.
									(c)Statements To
				be furnished to United States persons with respect to whom information is
				required To be reportedA financial institution required to make
				a return under subsection (a) shall furnish to each United States person whose
				name is required to be set forth in such return a statement showing—
									(1)the name,
				address, and telephone number of the information contact of the person required
				to make such return, and
									(2)the information
				required to be shown on such return with respect to such United States
				person.
									The
				written statement required under the preceding sentence shall be furnished to
				such United States person on or before January 31 of the year following the
				calendar year for which the return under subsection (a) was required to be
				made.(d)ExemptionThe
				Secretary may by regulations exempt any class of United States persons or any
				class of accounts or entities from the requirements of this section if the
				Secretary determines that applying this section to such persons, accounts, or
				entities is not necessary to carry out the purposes of this
				section.
								.
					(b)Penalties
						(1)ReturnsSection
			 6724(d)(1)(B) is amended by striking or at the end of clause
			 (xxiv), by striking and at the end of clause (xxv), and by
			 adding after clause (xxv) the following new clauses:
							
								(xxvi)section
				6045C(a) (relating to returns regarding United States beneficial owners of
				financial accounts located in the United States and held in the name of a
				foreign entity), or
								(xxvii)section
				6045D(a) (relating to returns by financial institutions regarding establishment
				of accounts at non-FATCA institutions),
				and
								.
						(2)Payee
			 statementsSection 6724(d)(2) is amended by striking
			 or at the end of subparagraph (GG), by striking the period at
			 the end of subparagraph (HH), and by inserting after subparagraph (HH) the
			 following new subparagraphs:
							
								(II)section 6045C(c)
				(relating to returns regarding United States beneficial owners of financial
				accounts located in the United States and held in the name of a foreign
				entity),
								(JJ)section 6045D(c)
				(relating to returns by financial institutions regarding establishment of
				accounts at non-FATCA
				institutions).
								.
						(c)Clerical
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 is amended by inserting after the item relating to
			 section 6045B the following new items:
						
							
								Sec. 6045C. Returns regarding
				United States beneficial owners of financial accounts located in the United
				States and held in the name of a foreign entity.
								Sec. 6045D. Returns by
				financial institutions regarding establishment of accounts at non-FATCA
				institutions.
							
							.
					(d)Additional
			 penalties
						(1)Additional
			 penalties on banksSection 5239(b)(1) of the Revised Statutes of
			 the United States (12 U.S.C. 93(b)(1)) is amended by inserting or any of
			 the provisions of section 6045D of the Internal Revenue Code of 1986,
			 after any regulation issued pursuant to,.
						(2)Additional
			 penalties on securities firmsSection 21(d)(3)(A) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78u(d)(3)(A)) is amended by
			 inserting any of the provisions of section 6045D of the Internal Revenue
			 Code of 1986, after the rules or regulations
			 thereunder,.
						(e)Regulatory
			 authority and effective date
						(1)Regulatory
			 AuthorityNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of the Treasury shall adopt regulations, forms, or
			 other guidance necessary to implement this section.
						(2)Effective
			 DateSection 6045C of the Internal Revenue Code of 1986 (as added
			 by this section) and the amendment made by subsection (d)(1) shall take effect
			 with respect to amounts paid into foreign owned accounts located in the United
			 States after December 31 of the year of the date of the enactment of this Act.
			 Section 6045D of such Code (as so added) and the amendment made by subsection
			 (d)(2) shall take effect with respect to accounts opened after December 31 of
			 the year of the date of the enactment of this Act.
						105.Swap payments
			 made from the United States to persons offshore
					(a)Tax on swap
			 payments received by foreign personsSection 871(a)(1) is
			 amended—
						(1)by inserting
			 swap payments (as identified in section 1256(b)(2)(B)), after
			 annuities, in subparagraph (A), and
						(2)by adding at the
			 end the following new sentence: In the case of swap payments, the source
			 of a swap payment is determined by reference to the location of the
			 payor..
						(b)Tax on swap
			 payments received by foreign corporationsSection 881(a) is
			 amended—
						(1)by inserting
			 swap payments (as identified in section 1256(b)(2)(B)), after
			 annuities, in paragraph (1), and
						(2)by adding at the
			 end the following new sentence: In the case of swap payments, the source
			 of a swap payment is determined by reference to the location of the
			 payor..
						BOther measures To
			 combat tax haven and tax shelter abuses
				111.Country-by-country
			 reporting
					(a)Country-by-Country
			 reportingSection 13 of the Securities Exchange Act of 1934 (15
			 U.S.C. 78m) is amended by adding at the end the following new
			 subsection:
						
							(s)Disclosure of
				financial performance on a country-by-Country basis
								(1)DefinitionsIn
				this subsection—
									(A)the term
				issuer group means the issuer, each subsidiary of the issuer, and
				each entity under the control of the issuer; and
									(B)the term
				country of operation means each country in which a member of the
				issuer group is incorporated, organized, maintains employees, or conducts
				significant business activities.
									(2)Rules
				requiredThe Commission shall issue rules that require each
				issuer to include in an annual report filed by the issuer with the Commission
				information on a country-by-country basis during the covered period, consisting
				of—
									(A)a list of each
				country of operation and the name of each entity of the issuer group domiciled
				in each country of operation;
									(B)the number of
				employees physically working in each country of operation;
									(C)the total pre-tax
				gross revenues of each member of the issuer group in each country of
				operation;
									(D)the total amount
				of payments made to governments by each member of the issuer group in each
				country of operation, without exception, including, and set forth according
				to—
										(i)total Federal,
				regional, local, and other tax assessed against each member of the issuer group
				with respect to each country of operation during the covered period; and
										(ii)after any tax
				deductions, tax credits, tax forgiveness, or other tax benefits or waivers, the
				total amount of tax paid from the treasury of each member of the issuer group
				to the government of each country of operation during the covered period;
				and
										(E)such other
				financial information as the Commission may determine is necessary or
				appropriate in the public interest or for the protection of
				investors.
									.
					(b)Rulemaking
						(1)DeadlinesThe
			 Securities and Exchange Commission (in this section referred to as the
			 Commission) shall—
							(A)not later than
			 270 days after the date of enactment of this Act, issue a proposed rule to
			 carry out this section and the amendment made by this section; and
							(B)not later than 1
			 year after the date of enactment of this Act, issue a final rule to carry out
			 this section and the amendment made by this section.
							(2)Data
			 formatThe information required to be provided by this section
			 shall be provided by the issuer in a format prescribed by the Commission, and
			 shall be made available to the public online, in such format as the Commission
			 shall prescribe.
						(3)Effective
			 dateSubsection (s) of section 13 of the Securities Exchange Act
			 of 1934, as added by this section, shall become effective 1 year after the date
			 on which the Commission issues a final rule under this section.
						112.Penalty for
			 failing to disclose offshore holdings
					(a)Securities
			 Exchange Act of 1934Section 21(d)(3)(B) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78u(d)(3)(B)) is amended by adding at the end
			 the following:
						
							(iv)Fourth
				tierNotwithstanding clauses (i), (ii), and (iii), for each
				violation, the amount of the penalty shall not exceed $1,000,000 for any
				natural person or $10,000,000 for any other person, if—
								(I)such person
				directly or indirectly controlled any foreign entity, including any trust,
				corporation, limited liability company, partnership, or foundation through
				which an issuer purchased, sold, or held equity or debt instruments;
								(II)such person
				knowingly or recklessly failed to disclose any such holding, purchase, or sale
				by the issuer; and
								(III)the holding,
				purchase, or sale would have been otherwise subject to disclosure by the issuer
				or such person under this
				title.
								.
					(b)Securities Act
			 of 1933Section 20(d)(2) of the Securities Act of 1933 (15 U.S.C.
			 77t(d)(2)) is amended by adding at the end the following:
						
							(D)Fourth
				tierNotwithstanding subparagraphs (A), (B), and (C), for each
				violation, the amount of the penalty shall not exceed $1,000,000 for any
				natural person or $10,000,000 for any other person, if—
								(i)such person
				directly or indirectly controlled any foreign entity, including any trust,
				corporation, limited liability company, partnership, or foundation through
				which an issuer purchased, sold, or held equity or debt instruments;
								(ii)such person
				knowingly or recklessly failed to disclose any such holding, purchase, or sale
				by the issuer; and
								(iii)the holding,
				purchase, or sale would have been otherwise subject to disclosure by the issuer
				or such person under this
				title.
								.
					(c)Investment
			 Advisers Act of 1940Section 203(i)(2) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–3(i)(2)) is amended by adding at the end the
			 following:
						
							(D)Fourth
				tierNotwithstanding subparagraphs (A), (B), and (C), for each
				violation, the amount of the penalty shall not exceed $1,000,000 for any
				natural person or $10,000,000 for any other person, if—
								(i)such person
				directly or indirectly controlled any foreign entity, including any trust,
				corporation, limited liability company, partnership, or foundation through
				which an issuer purchased, sold, or held equity or debt instruments;
								(ii)such person
				knowingly or recklessly failed to disclose any such holding, purchase, or sale
				by the issuer; and
								(iii)the holding,
				purchase, or sale would have been otherwise subject to disclosure by the issuer
				or such person under this
				title.
								.
					113.Deadline for
			 anti-money laundering rule for investment advisers
					(a)Anti-Money
			 laundering obligations for investment advisersSection 5312(a)(2)
			 of title 31, United States Code, is amended—
						(1)in subparagraph
			 (Y), by striking or at the end;
						(2)by redesigning
			 subparagraph (Z) as subparagraph (BB); and
						(3)by inserting
			 after subparagraph (Y) the following:
							
								(Z)an investment
				adviser;
								.
						(b)Rules
			 requiredThe Secretary of the Treasury shall—
						(1)in consultation
			 with the Chairman of the Securities and Exchange Commission and the Chairman of
			 the Commodity Futures Trading Commission, not later than 270 days after the
			 date of enactment of this Act, publish a proposed rule in the Federal Register
			 to carry out the amendments made by this section; and
						(2)not later than
			 180 days after the date of enactment of this Act, publish a final rule in the
			 Federal Register on the matter described in paragraph (1).
						(c)ContentsThe
			 final rule published under this section shall require, at a minimum, each
			 investment adviser (as defined in section 202(a)(11) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–2(a)(11))) registered with the Securities and
			 Exchange Commission pursuant to section 203 of that Act (15 U.S.C.
			 80b–3)—
						(1)to submit
			 suspicious activity reports and establish an anti-money laundering program
			 under subsections (g) and (h), respectively, of section 5318 of title 31,
			 United States Code; and
						(2)to comply
			 with—
							(A)the customer
			 identification program requirements under section 5318(l) of title 31, United
			 States Code; and
							(B)the due diligence
			 requirements under section 5318(i) of title 31, United States Code.
							114.Anti-money
			 laundering requirements for formation agents
					(a)Anti-Money
			 laundering obligations for formation agentsSection 5312(a)(2) of
			 title 31, United States Code, as amended by section 113 of this Act, is amended
			 by inserting after subparagraph (Z) the following:
						
							(AA)any person
				engaged in the business of forming new corporations, limited liability
				companies, partnerships, trusts, or other legal entities;
				or
							.
					(b)Deadline for
			 anti-Money laundering rule for formation agents
						(1)Proposed
			 ruleThe Secretary of the Treasury, in consultation with the
			 Attorney General of the United States, the Secretary of Homeland Security, and
			 the Commissioner of Internal Revenue, shall—
							(A)not later than
			 120 days after the date of enactment of this Act, publish a proposed rule in
			 the Federal Register requiring persons described in section 5312(a)(2)(AA) of
			 title 31, United States Code, as added by this section, to establish anti-money
			 laundering programs under section 5318(h) of that title; and
							(B)not later than
			 270 days after the date of enactment of this Act, publish a final rule in the
			 Federal Register on the matter described in subparagraph (A).
							(2)ExclusionsThe
			 rule promulgated under this subsection shall exclude from the category of
			 persons engaged in the business of forming new corporations or other
			 entities—
							(A)any government
			 agency; and
							(B)any attorney or
			 law firm that uses a paid formation agent operating within the United States to
			 form such corporations or other entities.
							115.Strengthening
			 John Doe summons proceedings
					(a)In
			 generalSubsection (f) of section 7609 is amended to read as
			 follows:
						
							(f)Additional
				requirement in the case of a John Doe summons
								(1)General
				RuleAny summons described in subsection (c)(1) which does not
				identify the person with respect to whose liability the summons is issued may
				be served only after a court proceeding in which the Secretary establishes
				that—
									(A)the summons
				relates to the investigation of a particular person or ascertainable group or
				class of persons,
									(B)there is a
				reasonable basis for believing that such person or group or class of persons
				may fail or may have failed to comply with any provision of any internal
				revenue law, and
									(C)the information
				sought to be obtained from the examination of the records or testimony (and the
				identity of the person or persons with respect to whose liability the summons
				is issued) is not readily available from other sources.
									(2)ExceptionParagraph
				(1) shall not apply to any summons which specifies that it is limited to
				information regarding a United States correspondent account (as defined in
				section 5318A(e)(1)(B) of title 31, United States Code) or a United States
				payable-through account (as defined in section 5318A(e)(1)(C) of such title) of
				a financial institution that is held at a non-FATCA institution (as defined in
				section 7701(a)(51)).
								(3)Presumption in
				cases involving non-fatca institutionsFor purposes of this
				section, in any case in which the particular person or ascertainable group or
				class of persons have financial accounts in or transactions related to a
				non-FATCA institution (as defined in section 7701(a)(51)), there shall be a
				presumption that there is a reasonable basis for believing that such person or
				group or class of persons may fail or may have failed to comply with provisions
				of internal revenue law.
								(4)Project John
				Doe summonses
									(A)In
				generalNotwithstanding the requirements of paragraph (1), the
				Secretary may issue a summons described in paragraph (1) if the summons—
										(i)relates to a
				project which is approved under subparagraph (B),
										(ii)is issued to a
				person who is a member of the group or class established under subparagraph
				(B)(i), and
										(iii)is issued
				within 3 years of the date on which such project was approved under
				subparagraph (B).
										(B)Approval of
				projectsA project may only be approved under this subparagraph
				after a court proceeding in which the Secretary establishes that—
										(i)any summons
				issues with respect to the project will be issued to a member of an
				ascertainable group or class of persons, and
										(ii)any summons
				issued with respect to such project will meet the requirements of paragraph
				(1).
										(C)ExtensionUpon
				application of the Secretary, the court may extend the time for issuing such
				summonses under subparagraph (A)(i) for additional 3-year periods, but only if
				the court continues to exercise oversight of such project under subparagraph
				(D).
									(D)Ongoing court
				oversightDuring any period in which the Secretary is authorized
				to issue summonses in relation to a project approved under subparagraph (B)
				(including during any extension under subparagraph (C)), the Secretary shall
				report annually to the court on the use of such authority, provide copies of
				all summonses with such report, and comply with the court's direction with
				respect to the issuance of any John Doe summons under such
				project.
									.
					(b)Jurisdiction of
			 court
						(1)In
			 generalParagraph (1) of section 7609(h) is amended by inserting
			 after the first sentence the following new sentence: Any United States
			 district court in which a member of the group or class to which a summons may
			 be issued resides or is found shall have jurisdiction to hear and determine the
			 approval of a project under subsection (f)(2)(B)..
						(2)Conforming
			 amendmentThe first sentence of section 7609(h)(1) is amended by
			 striking (f) and inserting (f)(1).
						(c)Effective
			 dateThe amendments made by this section shall apply to summonses
			 issued after the date of the enactment of this Act.
					116.Improving
			 enforcement of foreign financial account reporting
					(a)Clarifying the
			 connection of foreign financial account reporting to tax
			 administrationParagraph (4) of section 6103(b) is amended by
			 adding at the end the following new sentence:
						
							For
				purposes of subparagraph (A)(i), section 5314 of title 31, United States Code,
				and sections 5321 and 5322 of such title (as such sections pertain to such
				section 5314), shall be considered related
				statutes..
					(b)Simplifying the
			 calculation of foreign financial account reporting
			 penaltiesSection 5321(a)(5)(D)(ii) of title 31, United States
			 Code, is amended by striking the balance in the account at the time of
			 the violation and inserting the highest balance in the account
			 during the reporting period to which the violation relates.
					(c)Clarifying the
			 use of suspicious activity reports under the Bank Secrecy Act for civil tax law
			 enforcementSection 5319 of title 31, United States Code, is
			 amended by inserting the civil and criminal enforcement divisions of the
			 Internal Revenue Service, after including.
					CEnding offshore
			 tax avoidance
				121.Allocation of
			 expenses and taxes on basis of repatriation of foreign income
					(a)In
			 generalPart III of subchapter N of chapter 1 is amended by
			 inserting after subpart G the following new subpart:
						
							HSpecial Rules for
				Allocation of Foreign-Related Deductions and Foreign Tax Credits
								
									Sec. 975. Deductions allocated to deferred foreign income may
				  not offset United States source income.
									Sec. 976. Amount of foreign taxes computed on overall
				  basis.
									Sec. 977. Application of subpart.
								
								975.Deductions
				allocated to deferred foreign income may not offset United States source
				income
									(a)Current year
				deductionsFor purposes of
				this chapter, foreign-related deductions for any taxable year—
										(1)shall be taken
				into account for such taxable year only to the extent that such deductions are
				allocable to currently-taxed foreign income, and
										(2)to the extent not
				so allowed, shall be taken into account in subsequent taxable years as provided
				in subsection (b).
										Foreign-related deductions shall be
				allocated to currently taxed foreign income in the same proportion which
				currently taxed foreign income bears to the sum of currently taxed foreign
				income and deferred foreign income.(b)Deductions
				related to repatriated deferred foreign income
										(1)In
				generalIf there is repatriated foreign income for a taxable
				year, the portion of the previously deferred deductions allocated to the
				repatriated foreign income shall be taken into account for the taxable year as
				a deduction allocated to income from sources outside the United States. Any
				such amount shall not be included in foreign-related deductions for purposes of
				applying subsection (a) to such taxable year.
										(2)Portion of
				previously deferred deductionsFor purposes of paragraph (1), the
				portion of the previously deferred deductions allocated to repatriated foreign
				income is—
											(A)the amount which
				bears the same proportion to such deductions, as
											(B)the repatriated
				income bears to the previously deferred foreign income.
											(c)Definitions and
				special ruleFor purposes of
				this section—
										(1)Foreign-related
				deductionsThe term foreign-related deductions means
				the total amount of deductions and expenses which would be allocated or
				apportioned to gross income from sources without the United States for the
				taxable year if both the currently-taxed foreign income and deferred foreign
				income were taken into account.
										(2)Currently-taxed
				foreign incomeThe term currently-taxed foreign
				income means the amount of gross income from sources without the United
				States for the taxable year (determined without regard to repatriated foreign
				income for such year).
										(3)Deferred foreign
				incomeThe term deferred foreign income means the
				excess of—
											(A)the amount that would be includible in
				gross income under subpart F of this part for the taxable year if—
												(i)all controlled
				foreign corporations were treated as one controlled foreign corporation,
				and
												(ii)all earnings and
				profits of all controlled foreign corporations were subpart F income (as
				defined in section 952), over
												(B)the sum of—
												(i)all dividends
				received during the taxable year from controlled foreign corporations,
				plus
												(ii)amounts includible
				in gross income under section 951(a).
												(4)Previously
				deferred foreign incomeThe
				term previously deferred foreign income means the aggregate amount
				of deferred foreign income for all prior taxable years to which this part
				applies, determined as of the beginning of the taxable year, reduced by the
				repatriated foreign income for all such prior taxable years.
										(5)Repatriated
				foreign incomeThe term repatriated foreign income
				means the amount included in gross income on account of distributions out of
				previously deferred foreign income.
										(6)Previously
				deferred deductionsThe term
				previously deferred deductions means the aggregate amount of
				foreign-related deductions not taken into account under subsection (a) for all
				prior taxable years (determined as of the beginning of the taxable year),
				reduced by any amounts taken into account under subsection (b) for such prior
				taxable years.
										(7)Treatment of
				certain foreign taxes
											(A)Paid by
				controlled foreign corporationSection 78 shall not apply for purposes of
				determining currently-taxed foreign income and deferred foreign income.
											(B)Paid by
				taxpayerFor purposes of determining currently-taxed foreign
				income, gross income from sources without the United States shall be reduced by
				the aggregate amount of taxes described in the applicable paragraph of section
				901(b) which are paid by the taxpayer (without regard to sections 902 and 960)
				during the taxable year.
											(8)Coordination
				with section 976In determining currently-taxed foreign income
				and deferred foreign income, the amount of deemed foreign tax credits shall be
				determined with regard to section 976.
										976.Amount of
				foreign taxes computed on overall basis
									(a)Current year
				allowanceFor purposes of
				this chapter, the amount taken into account as foreign income taxes for any
				taxable year shall be an amount which bears the same ratio to the total foreign
				income taxes for that taxable year as—
										(1)the
				currently-taxed foreign income for such taxable year, bears to
										(2)the sum of the
				currently-taxed foreign income and deferred foreign income for such
				year.
										The
				portion of the total foreign income taxes for any taxable year not taken into
				account under the preceding sentence for a taxable year shall only be taken
				into account as provided in subsection (b) (and shall not be taken into account
				for purposes of applying sections 902 and 960).(b)Allowance
				related to repatriated deferred foreign income
										(1)In
				generalIf there is
				repatriated foreign income for any taxable year, the portion of the previously
				deferred foreign income taxes paid or accrued during such taxable year shall be
				taken into account for the taxable year as foreign taxes paid or accrued. Any
				such taxes so taken into account shall not be included in foreign income taxes
				for purposes of applying subsection (a) to such taxable year.
										(2)Portion of
				previously deferred foreign income taxesFor purposes of
				paragraph (1), the portion of the previously deferred foreign income taxes
				allocated to repatriated deferred foreign income is—
											(A)the amount which
				bears the same proportion to such taxes, as
											(B)the repatriated
				deferred income bears to the previously deferred foreign income.
											(c)Definitions and
				special ruleFor purposes of
				this section—
										(1)Previously
				deferred foreign income taxesThe term previously deferred foreign
				income taxes means the aggregate amount of total foreign income taxes
				not taken into account under subsection (a) for all prior taxable years
				(determined as of the beginning of the taxable year), reduced by any amounts
				taken into account under subsection (b) for such prior taxable years.
										(2)Total foreign
				income taxesThe term
				total foreign income taxes means the sum of foreign income taxes
				paid or accrued during the taxable year (determined without regard to section
				904(c)) plus the increase in foreign income taxes that would be paid or accrued
				during the taxable year under sections 902 and 960 if—
											(A)all controlled
				foreign corporations were treated as one controlled foreign corporation,
				and
											(B)all earnings and
				profits of all controlled foreign corporations were subpart F income (as
				defined in section 952).
											(3)Foreign income
				taxesThe term foreign
				income taxes means any income, war profits, or excess profits taxes paid
				by the taxpayer to any foreign country or possession of the United
				States.
										(4)Currently-taxed
				foreign income and deferred foreign incomeThe terms currently-taxed foreign
				income and deferred foreign income have the meanings given
				such terms by section 975(c)).
										977.Application of
				subpartThis subpart—
									(1)shall be applied
				before subpart A, and
									(2)shall be applied
				separately with respect to the categories of income specified in section
				904(d)(1).
									.
					(b)Clerical
			 amendmentThe table of subparts for part III of subpart N of
			 chapter 1 is amended by inserting after the item relating to subpart G the
			 following new item:
						
							
								Subpart H. Special Rules for Allocation of Foreign-Related
				Deductions and Foreign Tax
				Credits.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
					122.Excess income from
			 transfers of intangibles to low-taxed affiliates treated as subpart F
			 income
					(a)In
			 generalSubsection (a) of
			 section 954 is amended by inserting after paragraph (3) the following new
			 paragraph:
						
							(4)the foreign base company excess intangible
				income for the taxable year (determined under subsection (f) and reduced as
				provided in subsection (b)(5)),
				and
							.
					(b)Foreign base
			 company excess intangible incomeSection 954 is amended by
			 inserting after subsection (e) the following new subsection:
						
							(f)Foreign base
				company excess intangible incomeFor purposes of subsection (a)(4) and this
				subsection:
								(1)Foreign base
				company excess intangible income defined
									(A)In
				generalThe term foreign base company excess intangible
				income means, with respect to any covered intangible, the excess
				of—
										(i)the sum of—
											(I)gross income from
				the sale, lease, license, or other disposition of property in which such
				covered intangible is used directly or indirectly, and
											(II)gross income from
				the provision of services related to such covered intangible or in connection
				with property in which such covered intangible is used directly or indirectly,
				over
											(ii)150 percent of
				the costs properly allocated and apportioned to the gross income taken into
				account under clause (i) other than expenses for interest and taxes and any
				expenses which are not directly allocable to such gross income.
										(B)Same country
				income not taken into accountIf—
										(i)the sale, lease,
				license, or other disposition of the property referred to in subparagraph
				(A)(i)(I) is for use, consumption, or disposition in the country under the laws
				of which the controlled foreign corporation is created or organized, or
										(ii)the services
				referred to in subparagraph (A)(i)(II) are performed in such country,
										the
				gross income from such sale, lease, license, or other disposition, or provision
				of services, shall not be taken into account under subparagraph (A)(i).(2)Exception based
				on effective foreign income tax rate
									(A)In
				generalForeign base company excess intangible income shall not
				include the applicable percentage of any item of income received by a
				controlled foreign corporation if the taxpayer establishes to the satisfaction
				of the Secretary that such income was subject to an effective rate of income
				tax imposed by a foreign country in excess of 5 percent.
									(B)Applicable
				percentageFor purposes of subparagraph (A), the term
				applicable percentage means the ratio (expressed as a
				percentage), not greater than 100 percent, of—
										(i)the number of
				percentage points by which the effective rate of income tax referred to in
				subparagraph (A) exceeds 5 percentage points, over
										(ii)10 percentage
				points.
										(C)Treatment of
				losses in determining effective rate of foreign income taxFor
				purposes of determining the effective rate of income tax imposed by any foreign
				country—
										(i)such effective
				rate shall be determined without regard to any losses carried to the relevant
				taxable year, and
										(ii)to the extent the
				income with respect to such intangible reduces losses in the relevant taxable
				year, such effective rate shall be treated as being the effective rate which
				would have been imposed on such income without regard to such losses.
										(3)Covered
				intangibleThe term covered intangible means, with
				respect to any controlled foreign corporation, any intangible property (as
				defined in section 936(h)(3)(B))—
									(A)which is sold,
				leased, licensed, or otherwise transferred (directly or indirectly) to such
				controlled foreign corporation from a related person, or
									(B)with respect to
				which such controlled foreign corporation and one or more related persons has
				(directly or indirectly) entered into any shared risk or development agreement
				(including any cost sharing agreement).
									(4)Related
				personThe term related person has the meaning
				given such term in subsection
				(d)(3).
								.
					(c)Separate basket
			 for foreign tax creditSubsection (d) of section 904 is amended by
			 redesignating paragraph (7) as paragraph (8) and by inserting after paragraph
			 (6) the following new paragraph:
						
							(6)Separate
				application to foreign base company excess intangible income
								(A)In
				generalSubsections (a), (b),
				and (c) of this section and sections 902, 907, and 960 shall be applied
				separately with respect to each item of income which is taken into account
				under section 954(a)(4) as foreign base company excess intangible
				income.
								(B)RegulationsThe
				Secretary may issue such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this subsection, including regulations
				or other guidance which provides that related items of income may be aggregated
				for purposes of this
				paragraph.
								.
					(d)Conforming
			 amendments
						(1)Paragraph (4) of
			 section 954(b) is amended by inserting foreign base company excess
			 intangible income described in subsection (a)(4) or before
			 foreign base company oil-related income in the last sentence
			 thereof.
						(2)Subsection (b) of
			 section 954 is amended by adding at the end the following new paragraph:
							
								(7)Foreign base
				company excess intangible income not treated as another kind of base company
				incomeIncome of a
				corporation which is foreign base company excess intangible income shall not be
				considered foreign base company income of such corporation under paragraph (2),
				(3), or (5) of subsection
				(a).
								.
						(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					123.Limitations on
			 income shifting through intangible property transfers
					(a)Clarification
			 of definition of intangible assetClause (vi) of section
			 936(h)(3)(B) is amended by inserting (including any section 197
			 intangible described in subparagraph (A), (B), or (C)(i) of subsection (d)(1)
			 of such section) after item.
					(b)Clarification
			 of allowable valuation methods
						(1)Foreign
			 corporationsParagraph (2) of section 367(d) is amended by adding
			 at the end the following new subparagraph:
							
								(D)Regulatory
				authorityFor purposes of the last sentence of subparagraph (A),
				the Secretary may require—
									(i)the valuation of
				transfers of intangible property on an aggregate basis, or
									(ii)the valuation of
				such a transfer on the basis of the realistic alternatives to such a
				transfer,
									in any
				case in which the Secretary determines that such basis is the most reliable
				means of valuation of such
				transfers..
						(2)Allocation
			 among taxpayersSection 482 is amended by adding at the end the
			 following: For purposes of the preceding sentence, the Secretary may
			 require the valuation of transfers of intangible property on an aggregate basis
			 or the valuation of such a transfer on the basis of the realistic alternatives
			 to such a transfer, in any case in which the Secretary determines that such
			 basis is the most reliable means of valuation of such
			 transfers..
						(c)Effective
			 date
						(1)In
			 generalThe amendments made by this section shall apply to
			 transfers in taxable years beginning after the date of the enactment of this
			 Act.
						(2)No
			 inferenceNothing in the amendment made by subsection (a) shall
			 be construed to create any inference with respect to the application of section
			 936(h)(3) of the Internal Revenue Code of 1986, or the authority of the
			 Secretary of the Treasury to provide regulations for such application, on or
			 before the date of the enactment of such amendment.
						124.Limitation on
			 earnings stripping by expatriated entities
					(a)In
			 generalSubsection (j) of section 163 is amended—
						(1)by redesignating
			 paragraph (9) as paragraph (10), and
						(2)by inserting
			 after paragraph (8) the following new paragraph:
							
								(9)Special rules
				for expatriated entities
									(A)In
				generalIn the case of a corporation to which this subsection
				applies which is an expatriated entity, this subsection shall apply to such
				corporation with the following modifications:
										(i)Paragraph (2)(A)
				shall be applied without regard to clause (ii) thereof.
										(ii)Paragraph (1)(B)
				shall be applied—
											(I)without regard to
				the parenthetical, and
											(II)by substituting
				in the 1st succeeding taxable year and in the 2nd through 10th
				succeeding taxable years to the extent not previously taken into account under
				this subparagraph for in the succeeding taxable
				year.
											(iii)Paragraph
				(2)(B) shall be applied—
											(I)without regard to
				clauses (ii) and (iii), and
											(II)by substituting
				25 percent of the adjusted taxable income of the corporation for such
				taxable year for the matter of clause (i)(II) thereof.
											(B)Expatriated
				entityFor purposes of this paragraph—
										(i)In
				generalWith respect to a corporation and a taxable year, the
				term expatriated entity has the meaning given such term by section
				7874(a)(2), determined as if such section and the regulations under such
				section as in effect on the first day of such taxable year applied to all
				taxable years of the corporation beginning after July 10, 1989.
										(ii)Exception for
				surrogates treated as a domestic corporationThe term
				expatriated entity does not include a surrogate foreign
				corporation which is treated as a domestic corporation by reason of section
				7874(b).
										.
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					125.Repeal of
			 check-the-box rules for certain foreign entities and CFC look-thru
			 rules
					(a)Check-the-Box
			 rulesParagraph (3) of section 7701(a) is amended—
						(1)by striking and, and
						(2)by inserting after insurance
			 companies the following:
							
								, and any
			 foreign business entity that—(A)has a single owner that does not have
				limited liability, or
								(B)has one or more members all of which have
				limited
				liability
								.
						(b)Look-Thru
			 ruleSubparagraph (C) of section 954(c)(6) is amended to read as
			 follows:
						
							(C)TerminationSubparagraph
				(A) shall not apply to dividends, interest, rents, and royalties received or
				accrued after the date of the enactment of the CUT Loopholes
				Act.
							.
					126.Prohibition on
			 offshore loan abuse
					(a)In
			 generalSubpart F of part III of subchapter N of chapter 1 is
			 amended by adding at the end the following new section:
						
							966.Income
				inclusion for loans to United States shareholders from controlled foreign
				corporations
								(a)In
				generalIn the case of a United States shareholder, there shall
				be included in income for the taxable year an amount equal to the disqualified
				CFC loan amount.
								(b)Disqualified
				CFC loan amount
									(1)In
				generalFor purposes of this section, the disqualified CFC loan
				amount for any taxable year is an amount equal to the lesser of—
										(A)the aggregate
				amount of obligations of the United States shareholder which originated in such
				taxable year and are held (directly or indirectly) by controlled foreign
				corporations, or
										(B)the foreign group
				earnings amount.
										(2)ExceptionIn
				determining the amount of obligations under subparagraph (A), there shall be
				excluded any obligation described in section 956(c)(2)(C).
									(3)Carryforward of
				certain amountsIf, for any taxable year, the amount under
				subparagraph (A) exceeds the amount under subparagraph (B), such excess shall
				be taken into account as an obligation to which subparagraph (A) applies for
				the succeeding taxable year.
									(4)Foreign group
				earnings amountFor purposes of this section, the term
				foreign group earnings amount means the aggregate earnings and
				profits of all controlled foreign corporations in the worldwide affiliated
				group (as defined in section 864(f)(1)(C)) of the United States shareholder,
				determined—
										(A)as of the last
				day of the taxable year of the United States shareholder, and
										(B)without regard to
				any distributions made during such taxable year.
										(c)Denial of
				interest deductionNo deduction shall be allowed for interest
				paid or accrued with respect to obligations taken into account under subsection
				(b).
								(d)Treatment of
				income sourceAny amount included in income under subsection (a)
				shall be treated as income from sources within the United
				States.
								.
					(b)Coordination
			 with section 956Paragraph (2) of section 956(c) is amended by
			 striking and at the end of subparagraph (K), by striking the
			 period at the end of subparagraph (L)(ii) and inserting ; and,
			 and by inserting after subparagraph (L) the following new subparagraph:
						
							(M)any obligation which is taken into account
				in determining the disqualified CFC loan amount under section
				966.
							.
					(c)Clerical
			 amendmentThe table of sections for subpart F of part III of
			 subchapter N of chapter 1 is amended by adding at the end the following new
			 item:
						
							
								Sec. 966. Income inclusion for loans to certain United States
				shareholders from controlled foreign
				corporations.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations originated after the date of the enactment of this Act.
					IIStrengthening
			 tax enforcement
			ACombating tax
			 shelter promotion
				201.Penalty for
			 promoting abusive tax shelters
					(a)Penalty for
			 promoting abusive tax sheltersSection 6700 is amended—
						(1)by redesignating subsections (b) and (c) as
			 subsections (d) and (e), respectively,
						(2)by striking a penalty and
			 all that follows through the period in the first sentence of subsection (a) and
			 inserting a penalty determined under subsection (b), and
						(3)by inserting after subsection (a) the
			 following new subsections:
							
								(b)Amount of
				penalty; calculation of penalty; liability for penalty
									(1)Amount of
				penaltyThe amount of the
				penalty imposed by subsection (a) shall not exceed 150 percent of the gross
				income derived (or to be derived) from such activity by the person or persons
				subject to such penalty.
									(2)Calculation of
				penaltyThe penalty amount
				determined under paragraph (1) shall be calculated with respect to each
				instance of an activity described in subsection (a), each instance in which
				income was derived by the person or persons subject to such penalty, and each
				person who participated in such an activity.
									(3)Liability for
				penaltyIf more than 1 person
				is liable under subsection (a) with respect to such activity, all such persons
				shall be jointly and severally liable for the penalty under such
				subsection.
									(c)Penalty not
				deductibleThe payment of any
				penalty imposed under this section or the payment of any amount to settle or
				avoid the imposition of such penalty shall not be considered an ordinary and
				necessary expense in carrying on a trade or business for purposes of this title
				and shall not be deductible by the person who is subject to such penalty or who
				makes such
				payment.
								.
						(b)Conforming
			 amendmentSection 6700(a) is
			 amended by striking the last sentence.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to activities after the date of the enactment of this
			 Act.
					202.Penalty for aiding
			 and abetting the understatement of tax liability
					(a)In
			 generalSection 6701(a) is
			 amended—
						(1)by inserting the tax liability
			 or after respect to, in paragraph (1),
						(2)by inserting aid, assistance,
			 procurement, or advice with respect to such before
			 portion both places it appears in paragraphs (2) and (3),
			 and
						(3)by inserting instance of aid,
			 assistance, procurement, or advice or each such before
			 document in the matter following paragraph (3).
						(b)Amount of
			 penaltySubsection (b) of
			 section 6701 is amended to read as follows:
						
							(b)Amount of
				penalty; calculation of penalty; liability for penalty
								(1)Amount of
				penaltyThe amount of the
				penalty imposed by subsection (a) shall not exceed 150 percent of the gross
				income derived (or to be derived) from such aid, assistance, procurement, or
				advice provided by the person or persons subject to such penalty.
								(2)Calculation of
				penaltyThe penalty amount
				determined under paragraph (1) shall be calculated with respect to each
				instance of aid, assistance, procurement, or advice described in subsection
				(a), each instance in which income was derived by the person or persons subject
				to such penalty, and each person who made such an understatement of the
				liability for tax.
								(3)Liability for
				penaltyIf more than 1 person
				is liable under subsection (a) with respect to providing such aid, assistance,
				procurement, or advice, all such persons shall be jointly and severally liable
				for the penalty under such
				subsection.
								.
					(c)Penalty not
			 deductibleSection 6701 is
			 amended by adding at the end the following new subsection:
						
							(g)Penalty not
				deductibleThe payment of any
				penalty imposed under this section or the payment of any amount to settle or
				avoid the imposition of such penalty shall not be considered an ordinary and
				necessary expense in carrying on a trade or business for purposes of this title
				and shall not be deductible by the person who is subject to such penalty or who
				makes such
				payment.
							.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to activities after the date of the enactment of this
			 Act.
					203.Prohibited fee
			 arrangement
					(a)In
			 generalSection 6701, as
			 amended by this Act, is amended—
						(1)by redesignating subsections (f) and (g) as
			 subsections (g) and (h), respectively,
						(2)by striking subsection (a).
			 in paragraphs (2) and (3) of subsection (g) (as redesignated by paragraph (1))
			 and inserting subsection (a) or (f)., and
						(3)by inserting after subsection (e) the
			 following new subsection:
							
								(f)Prohibited fee
				arrangement
									(1)In
				generalAny person who makes
				an agreement for, charges, or collects a fee which is for services provided in
				connection with the internal revenue laws, and the amount of which is
				calculated according to, or is dependent upon, a projected or actual amount
				of—
										(A)tax savings or benefits, or
										(B)losses which can be used to offset other
				taxable income,
										shall pay a penalty with respect to
				each such fee activity in the amount determined under subsection (b).(2)RulesThe Secretary may issue rules to carry out
				the purposes of this subsection and may provide exceptions for fee arrangements
				that are in the public
				interest.
									.
						(b)Effective
			 dateThe amendments made by
			 this section shall apply to fee agreements, charges, and collections made after
			 the date of the enactment of this Act.
					204.Preventing tax
			 shelter activities by financial institutions
					(a)Examinations
						(1)Development of
			 examination techniquesEach
			 of the Federal banking agencies and the Commission shall, in consultation with
			 the Internal Revenue Service, develop examination techniques to detect
			 potential violations of section 6700 or 6701 of the Internal Revenue Code of
			 1986, by depository institutions, brokers, dealers, and investment advisers, as
			 appropriate.
						(2)ImplementationEach of the Federal banking agencies and
			 the Commission shall implement the examination techniques developed under
			 paragraph (1) with respect to each of the depository institutions, brokers,
			 dealers, or investment advisers subject to their enforcement authority. Such
			 examination shall, to the extent possible, be combined with any examination by
			 such agency otherwise required or authorized by Federal law.
						(b)Report to
			 internal revenue serviceIn
			 any case in which an examination conducted under this section with respect to a
			 financial institution or other entity reveals a potential violation, such
			 agency shall promptly notify the Internal Revenue Service of such potential
			 violation for investigation and enforcement by the Internal Revenue Service, in
			 accordance with applicable provisions of law.
					(c)Report to
			 congressThe Federal banking
			 agencies and the Commission shall submit a joint written report to Congress in
			 2014 on their progress in preventing violations of sections 6700 and 6701 of
			 the Internal Revenue Code of 1986, by depository institutions, brokers,
			 dealers, and investment advisers, as appropriate.
					(d)DefinitionsFor purposes of this section—
						(1)the terms broker,
			 dealer, and investment adviser have the same meanings
			 as in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c);
						(2)the term Commission means the
			 Securities and Exchange Commission;
						(3)the term depository
			 institution has the same meaning as in section 3(c) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813(c));
						(4)the term Federal banking
			 agencies has the same meaning as in section 3(q) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813(q)); and
						(5)the term Secretary means the
			 Secretary of the Treasury.
						205.Information sharing
			 for enforcement purposes
					(a)Promotion of
			 prohibited tax shelters or tax avoidance schemesSection 6103(h) is amended by adding at the
			 end the following new paragraph:
						
							(7)Disclosure of
				returns and return information related to promotion of prohibited tax shelters
				or tax avoidance schemes
								(A)Written
				requestUpon receipt by the
				Secretary of a written request which meets the requirements of subparagraph (B)
				from the head of the United States Securities and Exchange Commission, an
				appropriate Federal banking agency as defined under section 1813(q) of title
				12, United States Code, or the Public Company Accounting Oversight Board, a
				return or return information shall be disclosed to such requestor’s officers
				and employees who are personally and directly engaged in an investigation,
				examination, or proceeding by such requestor to evaluate, determine, penalize,
				or deter conduct by a financial institution, issuer, or public accounting firm,
				or associated person, in connection with a potential or actual violation of
				section 6700 (promotion of abusive tax shelters), 6701 (aiding and abetting
				understatement of tax liability), or activities related to promoting or
				facilitating inappropriate tax avoidance or tax evasion. Such disclosure shall
				be solely for use by such officers and employees in such investigation,
				examination, or proceeding. In the discretion of the Secretary, such disclosure
				may take the form of the participation of Internal Revenue Service employees in
				a joint investigation, examination, or proceeding with the Securities and
				Exchange Commission, Federal banking agency, or Public Company Accounting
				Oversight Board.
								(B)RequirementsA request meets the requirements of this
				subparagraph if it sets forth—
									(i)the nature of the investigation,
				examination, or proceeding,
									(ii)the statutory authority under which such
				investigation, examination, or proceeding is being conducted,
									(iii)the name or names of the financial
				institution, issuer, or public accounting firm to which such return information
				relates,
									(iv)the taxable period or periods to which such
				return information relates, and
									(v)the specific reason or reasons why such
				disclosure is, or may be, relevant to such investigation, examination or
				proceeding.
									(C)Financial
				institutionFor the purposes
				of this paragraph, the term financial institution means a
				depository institution, foreign bank, insured institution, industrial loan
				company, broker, dealer, investment company, investment advisor, or other
				entity subject to regulation or oversight by the United States Securities and
				Exchange Commission or an appropriate Federal banking
				agency.
								.
					(b)Financial and
			 accounting fraud investigationsSection 6103(i) is amended by adding at the
			 end the following new paragraph:
						
							(9)Disclosure of
				returns and return information for use in financial and accounting fraud
				investigations
								(A)Written
				requestUpon receipt by the
				Secretary of a written request which meets the requirements of subparagraph (B)
				from the head of the United States Securities and Exchange Commission or the
				Public Company Accounting Oversight Board, a return or return information shall
				be disclosed to such requestor’s officers and employees who are personally and
				directly engaged in an investigation, examination, or proceeding by such
				requester to evaluate the accuracy of a financial statement or report, or to
				determine whether to require a restatement, penalize, or deter conduct by an
				issuer, investment company, or public accounting firm, or associated person, in
				connection with a potential or actual violation of auditing standards or
				prohibitions against false or misleading statements or omissions in financial
				statements or reports. Such disclosure shall be solely for use by such officers
				and employees in such investigation, examination, or proceeding.
								(B)RequirementsA request meets the requirements of this
				subparagraph if it sets forth—
									(i)the nature of the investigation,
				examination, or proceeding,
									(ii)the statutory authority under which such
				investigation, examination, or proceeding is being conducted,
									(iii)the name or names of the issuer, investment
				company, or public accounting firm to which such return information
				relates,
									(iv)the taxable period or periods to which such
				return information relates, and
									(v)the specific reason or reasons why such
				disclosure is, or may be, relevant to such investigation, examination or
				proceeding.
									.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to disclosures and to information and document
			 requests made after the date of the enactment of this Act.
					206.Disclosure of
			 information to Congress
					(a)Disclosure by
			 tax return preparer
						(1)In
			 generalSubparagraph (B) of
			 section 7216(b)(1) is amended to read as follows:
							
								(B)pursuant to any 1 of the following
				documents, if clearly identified:
									(i)The order of any Federal, State, or local
				court of record.
									(ii)A subpoena issued by a Federal or State
				grand jury.
									(iii)An administrative order, summons, or
				subpoena which is issued in the performance of its duties by—
										(I)any Federal agency, including Congress or
				any committee or subcommittee thereof, or
										(II)any State agency, body, or commission
				charged under the laws of the State or a political subdivision of the State
				with the licensing, registration, or regulation of tax return
				preparers.
										.
						(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to disclosures made after the date of the enactment
			 of this Act pursuant to any document in effect on or after such date.
						(b)Disclosure by
			 SecretaryParagraph (2) of
			 section 6104(a) is amended to read as follows:
						
							(2)Inspection by
				Congress
								(A)In
				generalUpon receipt of a
				written request from a committee or subcommittee of Congress, copies of
				documents related to a determination by the Secretary to grant, deny, revoke,
				or restore an organization’s exemption from taxation under section 501 shall be
				provided to such committee or subcommittee, including any application, notice
				of status, or supporting information provided by such organization to the
				Internal Revenue Service; any letter, analysis, or other document produced by
				or for the Internal Revenue Service evaluating, determining, explaining, or
				relating to the tax exempt status of such organization (other than returns,
				unless such returns are available to the public under this section or section
				6103 or 6110); and any communication between the Internal Revenue Service and
				any other party relating to the tax exempt status of such organization.
								(B)Additional
				informationSection 6103(f)
				shall apply with respect to—
									(i)the application for exemption of any
				organization described in subsection (c) or (d) of section 501 which is exempt
				from taxation under section 501(a) for any taxable year and any application
				referred to in subparagraph (B) of subsection (a)(1) of this section,
				and
									(ii)any other papers which are in the
				possession of the Secretary and which relate to such application,
									as if such papers constituted
				returns..
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to disclosures and to information and document
			 requests made after the date of the enactment of this Act.
					207.Tax opinion
			 standards for tax practitionersSection 330(d) of title 31, United States
			 Code, is amended to read as follows:
					
						(d)The Secretary of the Treasury shall impose
				standards applicable to the rendering of written advice with respect to any
				listed transaction or any entity, plan, arrangement, or other transaction which
				has a potential for tax avoidance or evasion. Such standards shall address, but
				not be limited to, the following issues:
							(1)Independence of the practitioner issuing
				such written advice from persons promoting, marketing, or recommending the
				subject of the advice.
							(2)Collaboration among practitioners, or
				between a practitioner and other party, which could result in such
				collaborating parties having a joint financial interest in the subject of the
				advice.
							(3)Avoidance of conflicts of interest which
				would impair auditor independence.
							(4)For written advice issued by a firm,
				standards for reviewing the advice and ensuring the consensus support of the
				firm for positions taken.
							(5)Reliance on reasonable factual
				representations by the taxpayer and other parties.
							(6)Appropriateness of the fees charged by the
				practitioner for the written advice.
							(7)Preventing practitioners and firms from
				aiding or abetting the understatement of tax liability by clients.
							(8)Banning the promotion of potentially
				abusive or illegal tax
				shelters.
							.
				BSimplify tax lien
			 procedure
				211.Short titleThis subtitle may be cited as the
			 Tax Lien Simplification
			 Act.
				212.Findings and purpose
					(a)FindingsCongress makes the following
			 findings:
						(1)The present decentralized system for filing
			 Federal tax liens in local property offices, which was established before the
			 advent of modern computers, the Internet, and e-government programs, is
			 inefficient, burdensome, and expensive.
						(2)Current technology permits the creation of
			 a centralized Federal tax lien filing system which can provide for enhanced
			 public notice of and access to accurate tax lien information in a manner that
			 is more efficient, more timely, and less burdensome than the existing tax lien
			 filing system; which would expedite the release of liens; and which would be
			 less expensive for both taxpayers and users.
						(b)PurposeThe purpose of this subtitle is to simplify
			 and modernize the process for filing notices of Federal tax liens, to improve
			 public access to tax lien information, and to save taxpayer dollars by
			 establishing a nationwide, Internet accessible, and fully searchable filing
			 system for Federal tax liens which would replace the current system of local
			 tax lien filings.
					213.National tax lien filing system
					(a)Filing of notice of lienSubsection (f) of section 6323 is amended
			 to read as follows:
						
							(f)Filing of notice; form
								(1)Filing of noticeThe notice referred to in subsection (a)
				shall be filed in the Federal tax lien registry operated under subsection (k).
				The filing of a notice of lien, or a certificate of release, discharge,
				subordination, or nonattachment of lien, or a notice of withdrawal of a notice
				of lien, in the Federal tax lien registry shall be effective for purposes of
				determining lien priority regardless of the nature or location of the property
				interest to which the lien attaches.
								(2)FormThe form and content of the notice referred
				to in subsection (a) shall be prescribed by the Secretary. Such notice shall be
				valid notwithstanding any other provision of law regarding the form or content
				of a notice of lien.
								(3)Other national filing systemsOnce the Federal tax lien registry is
				operational under subsection (k), the filing of a notice of lien shall be
				governed by this title and shall not be subject to any other Federal law
				establishing a place or places for the filing of liens or encumbrances under a
				national filing
				system.
								.
					(b)Refiling of noticeParagraph (2) of section 6323(g) is amended
			 to read as follows:
						
							(2)RefilingA notice of lien may be refiled in the
				Federal tax lien registry operated under subsection
				(k).
							.
					(c)Release of tax liens or discharge of
			 property
						(1)In generalSection 6325(a) is amended by inserting
			 , and shall cause the certificate of release to be filed in the Federal
			 tax lien registry operated under section 6323(k), after internal
			 revenue tax.
						(2)Release of tax liens expedited from 30 to
			 20 daysSection 6325(a) is
			 amended by striking not later than 30 days and inserting
			 not later than 20 days.
						(3)Discharge of property from
			 lienSection 6325(b) is
			 amended—
							(A)by inserting , and shall cause the
			 certificate of discharge to be filed in the Federal tax lien registry operated
			 under section 6323(k), after under this chapter in
			 paragraph (1),
							(B)by inserting , and shall cause the
			 certificate of discharge to be filed in such Federal tax lien registry,
			 after property subject to the lien in paragraph (2),
							(C)by inserting , and shall cause the
			 certificate of discharge to be filed in such Federal tax lien registry,
			 after property subject to the lien in paragraph (3), and
							(D)by inserting , and shall cause the
			 certificate of discharge of property to be filed in such Federal tax lien
			 registry, after certificate of discharge of such
			 property in paragraph (4).
							(4)Discharge of property from estate or gift
			 tax lienSection 6325(c) is
			 amended by inserting , and shall cause the certificate of discharge to
			 be filed in the Federal tax lien registry operated under section
			 6323(k), after imposed by section 6324.
						(5)Subordination of lienSection 6325(d) is amended by inserting
			 , and shall cause the certificate of subordination to be filed in the
			 Federal tax lien registry operated under section 6323(k), after
			 subject to such lien.
						(6)Nonattachment of lienSection 6325(e) is amended by inserting
			 , and shall cause the certificate of nonattachment to be filed in the
			 Federal tax lien registry operated under section 6323(k), after
			 property of such person.
						(7)Effect of certificateParagraphs (1) and (2)(B) of section
			 6325(f) are each amended by striking in the same office as the notice of
			 lien to which it relates is filed (if such notice of lien has been
			 filed) and inserting in the Federal tax lien registry operated
			 under section 6323(k).
						(8)Release following administrative
			 appealSection 6326(b) is
			 amended—
							(A)by striking and shall
			 include and insert , shall include, and
							(B)by inserting , and shall cause the
			 certificate of release to be filed in the Federal tax lien registry operated
			 under section 6323(k), after erroneous.
							(9)Withdrawal of
			 noticeSection 6323(j)(1) is amended by striking at the
			 same office as the withdrawn notice and inserting in the Federal
			 tax lien registry operated under section 6323(k).
						(10)Conforming amendmentsSection 6325 is amended by striking
			 subsection (g) and by redesignating subsection (h) as subsection (g).
						(d)Federal tax lien registrySection 6323 is amended by adding at the
			 end the following new subsection:
						
							(k)Federal tax lien registry
								(1)In generalThe Federal tax lien registry operated
				under this subsection shall be established and maintained by the Secretary and
				shall be accessible to and searchable by the public through the Internet at no
				cost to access or search. The registry shall identify the taxpayer to whom the
				Federal tax lien applies and reflect the date and time the notice of lien was
				filed, and shall be made searchable by, at a minimum, taxpayer name, the State
				of the taxpayer’s address as shown on the notice of lien, the type of tax, and
				the tax period. The registry shall also provide for the filing of certificates
				of release, discharge, subordination, and nonattachment of Federal tax liens,
				as authorized in sections 6325 and 6326, and may provide for publishing such
				other documents or information with respect to Federal tax liens as the
				Secretary may by regulation provide under paragraph (2)(C).
								(2)Administrative action
									(A)In generalThe Secretary shall issue regulations or
				other guidance providing for the maintenance, reliability, accessibility, and
				use of the Federal tax lien registry established under paragraph (1). Such
				regulations or guidance shall address, among other matters, issues related to
				periods during which the registry may be unavailable for use due to routine
				maintenance or other activities.
									(B)FeesThe Secretary may charge a taxpayer's
				account with a reasonable filing fee for each notice of lien and each related
				certificate, notice, or other filing recorded in the Federal tax lien registry
				with respect to such taxpayer, in an amount determined by the Secretary to be
				sufficient to defray the costs of operating the registry. The Secretary may
				also charge a reasonable fee to any person who requests and receives under
				section 6323(d)(1) information or a certified copy of a filing in the Federal
				tax lien registry to defray the costs of providing such information or
				copies.
									(C)Filing of other
				items on registryThe
				Secretary may, by regulation, provide for the filing of items on the registry
				other than Federal tax liens, including criminal fine judgments under section
				3613 of title 18, United States Code, and civil judgments under section 3201 of
				such title, if the Secretary determines that it would be useful and appropriate
				to do
				so.
									.
					(e)Certified
			 copies of information from registrySection 6323, as amended by
			 subsection (d), is amended by adding at the end the following new
			 subsection:
						
							(l)Certified
				copies of information from Federal registryThe Secretary shall
				make available in a certificate that can be admitted into evidence in the
				courts of the United States without extrinsic evidence of its authenticity the
				following information to any person that submits a request in a form specified
				by the Secretary:
								(1)Whether there is
				on file in the Federal tax lien registry operated under subsection (k) at a
				date and time specified by the Secretary, but not a date earlier than 3 days
				before the creation of the certificate, any notice of a lien that—
									(A)designates a
				particular taxpayer,
									(B)has not been
				fully satisfied, become legally unenforceable, or been released or withdrawn,
				and
									(C)if the request so
				states, has been fully satisfied, become legally unenforceable, or been
				released or withdrawn, and a record of which is maintained on the registry at
				the time of filing of the request,
									(2)the date and time
				of filing of and the information provided in each notice of lien, and
								(3)if the request so
				states, the date and time of filing of and the information provided in each
				certificate of release, discharge, subordination, or non-attachment and each
				notice of withdrawal recorded in the registry with respect to each notice of
				lien.
								.
					(f)Effective date; implementation of
			 registry
						(1)Effective
			 dateThe amendments made by
			 this section shall take effect on the date determined by the Secretary of the
			 Treasury under paragraph (2)(E) and, except as provided in paragraph (2)(F),
			 shall apply to notices of liens filed after such date.
						(2)Implementation
			 of Federal tax lien registry
							(A)Pilot
			 projectPrior to the
			 implementation of the Federal tax lien registry under section 6323(k)(1) of the
			 Internal Revenue Code of 1986 (as added by this section), the Secretary of the
			 Treasury, or the Secretary's delegate, shall conduct and shall complete by not
			 later than 2 years after the date of the enactment of this Act 1 or more pilot
			 projects to test the accessibility, reliability, and effectiveness of the
			 electronic systems designed to operate the registry.
							(B)GAO
			 reviewWithin 3 months after
			 the completion of such a pilot project, the Government Accountability Office
			 shall provide a written evaluation of the project results and provide such
			 evaluation to the Secretary of the Treasury, the Commissioner of Internal
			 Revenue, and appropriate committees in Congress. The Secretary and Commissioner
			 shall cooperate with, and provide information requested by, the Government
			 Accountability Office to enable the evaluation to be completed by the date
			 specified.
							(C)Nationwide
			 testUpon the completion of 1
			 or more such pilot projects and after making a determination that the
			 electronic systems designed to operate the Federal tax lien registry are
			 sufficiently accessible, reliable, and effective, the Secretary of the
			 Treasury, or the Secretary's delegate, shall conduct a nationwide test of the
			 Federal tax lien registry to evaluate its capabilities and
			 functionality.
							(D)Data
			 protectionPrior to the
			 implementation of such registry, the Secretary of the Treasury, or the
			 Secretary's delegate, shall take appropriate steps to—
								(i)secure and prevent tampering with the data
			 recorded in the registry,
								(ii)review the information currently provided
			 in public lien filings and determine whether any such information should be
			 excluded or protected from public viewing in such registry, and
								(iii)develop a system, after consultation with
			 the States, industry, and other interested parties, and after consideration of
			 search criteria developed for other public filing systems including Article 9
			 of the Uniform Commercial Code, that will enable users of the registry, when
			 examining tax lien information for a taxpayer with a common name, to identify
			 through reasonable efforts the specific person to whom such tax lien
			 relates.
								(E)Declaration of
			 registry effective dateUpon
			 the successful completion of a nationwide test of the Federal tax lien registry
			 system, the Secretary of the Treasury shall determine and announce publicly a
			 date upon which the registry shall take effect and become operational.
							(F)Orderly
			 transitionIn order to permit
			 an orderly transition to the Federal tax lien registry, the Secretary of the
			 Treasury may by regulation prescribe for the continued filing of notices of
			 Federal tax liens in the offices of the States, counties, and other
			 governmental subdivisions after the determination of an effective date under
			 subparagraph (E) under the provisions of section 6323(f) as in effect before
			 such effective date, for an appropriate period not to exceed 2 years after such
			 effective date.
							IIIEnding
			 excessive corporate tax deductions for stock options
			301.Consistent treatment of stock options by
			 corporations
				(a)Consistent treatment for wage
			 deduction
					(1)In generalSection 83(h) is amended—
						(A)by striking In the case of
			 and inserting:
							
								(1)In generalIn the case
				of
								, and
						(B)by adding at the end the following new
			 paragraph:
							
								(2)Stock optionsIn the case of property transferred to a
				person in connection with a stock option, any deduction related to such stock
				option shall be allowed only under section 162(q) and paragraph (1) shall not
				apply.
								.
						(2)Treatment of compensation paid with stock
			 optionsSection 162 is
			 amended by redesignating subsection (q) as subsection (r) and by inserting
			 after subsection (p) the following new subsection:
						
							(q)Treatment of compensation paid with stock
				options
								(1)In generalIn the case of compensation for personal
				services that is paid with stock options, the deduction under subsection (a)(1)
				shall not exceed the amount the taxpayer has treated as compensation cost with
				respect to such stock options for the purpose of ascertaining income, profit,
				or loss in a report or statement to shareholders, partners, or other
				proprietors (or to beneficiaries), and shall be taken into account in the same
				period that such compensation cost is recognized for such purpose.
								(2)Special rules for controlled
				groupsThe Secretary may
				prescribe rules for the application of paragraph (1) in cases where the stock
				option is granted by—
									(A)a parent or subsidiary corporation (within
				the meaning of section 424) of the taxpayer, or
									(B)another
				corporation.
									.
					(b)Consistent treatment for research tax
			 creditSection 41(b)(2)(D) is
			 amended by inserting at the end the following new clause:
					
						(iv)Special rule for stock
				optionsThe amount which may
				be treated as wages for any taxable year in connection with the issuance of a
				stock option shall not exceed the amount allowed for such taxable year as a
				compensation deduction under section 162(q) with respect to such stock
				option.
						.
				(c)Application of amendmentsThe amendments made by this section shall
			 apply to stock options exercised after the date of the enactment of this Act,
			 except that—
					(1)such amendments shall not apply to stock
			 options that were granted before such date and that vested in taxable periods
			 beginning on or before June 15, 2005,
					(2)for stock options that were granted before
			 such date of enactment and vested during taxable periods beginning after June
			 15, 2005, and ending before such date of enactment, a deduction under section
			 162(q) of the Internal Revenue Code of 1986 (as added by subsection (a)(2))
			 shall be allowed in the first taxable period of the taxpayer that ends after
			 such date of enactment,
					(3)for public entities reporting as small
			 business issuers and for non-public entities required to file public reports of
			 financial condition, paragraphs (1) and (2) shall be applied by substituting
			 December 15, 2005 for June 15, 2005, and
					(4)no deduction shall be allowed under section
			 83(h) or section 162(q) of such Code with respect to any stock option the
			 vesting date of which is changed to accelerate the time at which the option may
			 be exercised in order to avoid the applicability of such amendments.
					302.Application of executive pay deduction
			 limit
				(a)In generalSubparagraph (D) of section 162(m)(4) is
			 amended to read as follows:
					
						(D)Stock option compensationThe term applicable employee
				remuneration shall include any compensation deducted under subsection
				(q), and such compensation shall not qualify as performance-based compensation
				under subparagraph
				(C).
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to stock options exercised or granted after the date
			 of the enactment of this Act.
				IVClosing the
			 derivatives blended rate loophole
			401.Short
			 titleThis title may be cited
			 as the Closing the Derivatives Blended
			 Rate Loophole Act.
			402.Modifications
			 to treatment of section 1256 contracts
				(a)Elimination of
			 blended capital gain or loss treatment in favor of short-Term capital gain or
			 loss
					(1)In
			 generalParagraph (3) of section 1256(a) is amended to read as
			 follows:
						
							(3)any gain or loss
				with respect to a section 1256 contract shall be treated as short-term capital
				gain or loss,
				and
							.
					(2)Conforming
			 amendmentsSubsection (f) of section 1256 is amended by striking
			 paragraphs (2), (3), and (4) and by redesignating paragraph (5) as paragraph
			 (2).
					(b)Conforming
			 amendments
					(1)Clause (iv) of
			 section 988(c)(1)(E) is amended to read as follows:
						
							(iv)Treatment of
				certain currency contractsExcept as provided in regulations, in
				the case of a qualified fund, any bank forward contract, any foreign currency
				futures contract traded on a foreign exchange, or to the extent provided in
				regulations any similar instrument, which is not otherwise a section 1256
				contract shall be treated as a section 1256 contract for purposes of section
				1256.
							.
					(2)Subparagraph (A)
			 of section 1212(c)(1) is amended by striking preceding taxable
			 year and all that follows and inserting preceding taxable year,
			 the amount so allowed shall be treated as short-term capital loss from section
			 1256 contracts..
					(3)Subparagraph (A)
			 of section 1212(c)(6) is amended by striking preceding taxable
			 year and all that follows and inserting preceding taxable year,
			 the amount allowed as a carryback shall be treated as short-term gain for the
			 loss year..
					(4)Subparagraph (B)
			 of section 1212(c)(6) is amended by striking or
			 long-term.
					(5)Subsection (f) of
			 section 1256 is amended by striking paragraphs (3) and (4) and by redesignating
			 paragraph (5) as paragraph (3).
					(c)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
					(2)Conforming
			 amendmentsThe amendments made by paragraphs (2), (3), and (4) of
			 subsection (b) shall apply to losses for taxable years beginning after the date
			 of the enactment of this Act.
					403.Modifications
			 to treatment of dealers in securities and commodities
				(a)Modification of
			 definition of securityParagraph (2) of section 475(c) is amended
			 by striking the second sentence.
				(b)Required mark
			 to market for dealers in commoditiesSubsection (e) of section
			 475 is amended—
					(1)by striking
			 In the case of a dealer in commodities who elects the application of
			 this subsection, this section shall apply to commodities held by such
			 dealer in paragraph (1) and inserting This section shall apply
			 to commodities held by a dealer in commodities, and
					(2)by striking
			 paragraph (3).
					(c)Commodities
			 derivatives dealersClause (i) of section 1221(b)(1)(B) is
			 amended by striking a note, bond, or other evidence of indebtedness, or
			 a section 1256 contract (as defined in section 1256(b)) and inserting
			 or a note, bond, or other evidence of indebtedness).
				(d)Technical
			 amendmentParagraph (1) of section 1402(i) is amended by striking
			 subsection (a)(3)(A) and inserting subsection
			 (a)(3).
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				VEnding the tar
			 sands oil spill loophole
			501.Short
			 titleThis title may be cited
			 as the Closing the Oil Spill Cleanup
			 Loophole Act.
			502.Requirements for
			 contribution to the Oil Spill Liability Trust Fund
				(a)In
			 generalParagraph (1) of
			 section 4612(a) is amended to read as follows:
					
						(1)Crude
				oilThe term crude
				oil includes crude oil condensates, natural gasoline, shale oil, any
				bitumen or bituminous mixture, any oil derived from a bitumen or bituminous
				mixture, and any oil derived from kerogen-bearing
				sources.
						.
				(b)Regulatory
			 authority To address other types of crude oil and petroleum
			 productsSubsection (a) of section 4612 is amended by adding at
			 the end the following new paragraph:
					
						(10)Regulatory
				authority to address other types of crude oil and petroleum
				productsUnder such
				regulations as the Secretary may prescribe, after consultation with the
				Administrator of the Environmental Protection Agency, the Secretary may include
				as crude oil or as a petroleum product subject to tax under section 4611, any
				fuel feedstock or finished fuel product customarily transported by pipeline,
				vessel, railcar, or tanker truck if the Secretary determines that—
							(A)the classification of such fuel feedstock
				or finished fuel product is consistent with the definition of oil under the Oil
				Pollution Act of 1990, and
							(B)such fuel feedstock or finished fuel
				product is produced in sufficient commercial quantities as to pose a
				significant risk of hazard in the event of a
				discharge.
							.
				(c)Removing
			 restrictions relating to oil wells and extraction methodsParagraph (2) of section 4612(a) is amended
			 by striking from a well located.
				(d)Effective
			 dateThe amendments made by this section shall apply to oil and
			 petroleum products received or entered during calendar quarters beginning more
			 than 60 days after the date of the enactment of this Act, regardless of whether
			 the Secretary of the Treasury has promulgated regulations implementing such
			 amendments.
				503.Extension of
			 Oil Spill Liability Trust Fund financing rateSection 4611 is amended by striking
			 subsection (f).
			504.Technical
			 amendmentSubclause (I) of
			 section 4612(e)(2)(B)(ii) is amended by striking tranferred and
			 inserting transferred.
			VIEnding the
			 carried interest loophole
			601.Short title;
			 etcThis title may be cited as
			 the Carried Interest Fairness Act of
			 2012.
			602.Partnership
			 interests transferred in connection with performance of services
				(a)Modification to
			 election To include partnership interest in gross income in year of
			 transferSubsection (c) of
			 section 83 is amended by redesignating paragraph (4) as paragraph (5) and by
			 inserting after paragraph (3) the following new paragraph:
					
						(4)Partnership
				interestsExcept as provided
				by the Secretary—
							(A)In
				generalIn the case of any transfer of an interest in a
				partnership in connection with the provision of services to (or for the benefit
				of) such partnership—
								(i)the fair market value of such interest
				shall be treated for purposes of this section as being equal to the amount of
				the distribution which the partner would receive if the partnership sold (at
				the time of the transfer) all of its assets at fair market value and
				distributed the proceeds of such sale (reduced by the liabilities of the
				partnership) to its partners in liquidation of the partnership, and
								(ii)the person
				receiving such interest shall be treated as having made the election under
				subsection (b)(1) unless such person makes an election under this paragraph to
				have such subsection not apply.
								(B)ElectionThe
				election under subparagraph (A)(ii) shall be made under rules similar to the
				rules of subsection
				(b)(2).
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to interests
			 in partnerships transferred after the date of the enactment of this Act.
				603.Special rules for
			 partners providing investment management services to partnerships
				(a)In
			 generalPart I of subchapter K of chapter 1 is amended by adding
			 at the end the following new section:
					
						710.Special rules
				for partners providing investment management services to partnerships
							(a)Treatment of
				distributive share of partnership itemsFor purposes of this title, in the case of
				an investment services partnership interest—
								(1)In
				generalNotwithstanding section 702(b)—
									(A)an amount equal to
				the net capital gain with respect to such interest for any partnership taxable
				year shall be treated as ordinary income, and
									(B)subject to the
				limitation of paragraph (2), an amount equal to the net capital loss with
				respect to such interest for any partnership taxable year shall be treated as
				an ordinary loss.
									(2)Recharacterization
				of losses limited to recharacterized gainsThe amount treated as
				ordinary loss under paragraph (1)(B) for any taxable year shall not exceed the
				excess (if any) of—
									(A)the aggregate
				amount treated as ordinary income under paragraph (1)(A) with respect to the
				investment services partnership interest for all preceding partnership taxable
				years to which this section applies, over
									(B)the aggregate
				amount treated as ordinary loss under paragraph (1)(B) with respect to such
				interest for all preceding partnership taxable years to which this section
				applies.
									(3)Allocation to
				items of gain and loss
									(A)Net capital
				gainThe amount treated as ordinary income under paragraph (1)(A)
				shall be allocated ratably among the items of long-term capital gain taken into
				account in determining such net capital gain.
									(B)Net capital
				lossThe amount treated as ordinary loss under paragraph (1)(B)
				shall be allocated ratably among the items of long-term capital loss and
				short-term capital loss taken into account in determining such net capital
				loss.
									(4)Terms relating
				to capital gains and lossesFor purposes of this section—
									(A)In
				generalNet capital gain, long-term capital gain, and long-term
				capital loss, with respect to any investment services partnership interest for
				any taxable year, shall be determined under section 1222, except that such
				section shall be applied—
										(i)without regard to
				the recharacterization of any item as ordinary income or ordinary loss under
				this section,
										(ii)by only taking
				into account items of gain and loss taken into account by the holder of such
				interest under section 702 with respect to such interest for such taxable year,
				and
										(iii)by treating
				property which is taken into account in determining gains and losses to which
				section 1231 applies as capital assets held for more than 1 year.
										(B)Net capital
				lossThe term net capital loss means the excess of
				the losses from sales or exchanges of capital assets over the gains from such
				sales or exchanges. Rules similar to the rules of clauses (i) through (iii) of
				subparagraph (A) shall apply for purposes of the preceding sentence.
									(5)Special rules
				for dividends
									(A)IndividualsAny
				dividend allocated to any investment services partnership interest shall not be
				treated as qualified dividend income for purposes of section 1(h).
									(B)CorporationsNo
				deduction shall be allowed under section 243 or 245 with respect to any
				dividend allocated to any investment services partnership interest.
									(6)Special rule for
				qualified small business stockSection 1202 shall not apply to any gain
				from the sale or exchange of qualified small business stock (as defined in
				section 1202(c)) allocated with respect to any investment services partnership
				interest.
								(b)Dispositions of
				partnership interests
								(1)Gain
									(A)In
				generalAny gain on the disposition of an investment services
				partnership interest shall be—
										(i)treated as
				ordinary income, and
										(ii)recognized
				notwithstanding any other provision of this subtitle.
										(B)Gift and
				transfers at deathIn the case of a disposition of an investment
				services partnership interest by gift or by reason of death of the
				taxpayer—
										(i)subparagraph (A)
				shall not apply,
										(ii)such interest
				shall be treated as an investment services partnership interest in the hands of
				the person acquiring such interest, and
										(iii)any amount that
				would have been treated as ordinary income under this subsection had the
				decedent sold such interest immediately before death shall be treated as an
				item of income in respect of a decedent under section 691.
										(2)LossAny
				loss on the disposition of an investment services partnership interest shall be
				treated as an ordinary loss to the extent of the excess (if any) of—
									(A)the aggregate
				amount treated as ordinary income under subsection (a) with respect to such
				interest for all partnership taxable years to which this section applies,
				over
									(B)the aggregate
				amount treated as ordinary loss under subsection (a) with respect to such
				interest for all partnership taxable years to which this section
				applies.
									(3)Election with
				respect to certain exchangesParagraph (1)(A)(ii) shall not apply
				to the contribution of an investment services partnership interest to a
				partnership in exchange for an interest in such partnership if—
									(A)the taxpayer makes
				an irrevocable election to treat the partnership interest received in the
				exchange as an investment services partnership interest, and
									(B)the taxpayer
				agrees to comply with such reporting and recordkeeping requirements as the
				Secretary may prescribe.
									(4)Distributions of
				partnership property
									(A)In
				generalIn the case of any distribution of property by a
				partnership with respect to any investment services partnership interest held
				by a partner, the partner receiving such property shall recognize gain equal to
				the excess (if any) of—
										(i)the fair market
				value of such property at the time of such distribution, over
										(ii)the adjusted
				basis of such property in the hands of such partner (determined without regard
				to subparagraph (C)).
										(B)Treatment of
				gain as ordinary incomeAny gain recognized by such partner under
				subparagraph (A) shall be treated as ordinary income to the same extent and in
				the same manner as the increase in such partner’s distributive share of the
				taxable income of the partnership would be treated under subsection (a) if,
				immediately prior to the distribution, the partnership had sold the distributed
				property at fair market value and all of the gain from such disposition were
				allocated to such partner. For purposes of applying subsection (a)(2), any gain
				treated as ordinary income under this subparagraph shall be treated as an
				amount treated as ordinary income under subsection (a)(1)(A).
									(C)Adjustment of
				basisIn the case a distribution to which subparagraph (A)
				applies, the basis of the distributed property in the hands of the distributee
				partner shall be the fair market value of such property.
									(D)Special rules
				with respect to mergers, divisions, and technical terminationsIn
				the case of a taxpayer which satisfies requirements similar to the requirements
				of subparagraphs (A) and (B) of paragraph (3), this paragraph and paragraph
				(1)(A)(ii) shall not apply to the distribution of a partnership interest if
				such distribution is in connection with a contribution (or deemed contribution)
				of any property of the partnership to which section 721 applies pursuant to a
				transaction described in paragraph (1)(B) or (2) of section 708(b).
									(c)Investment
				services partnership interestFor purposes of this section—
								(1)In
				generalThe term
				investment services partnership interest means any interest in an
				investment partnership acquired or held by any person in connection with the
				conduct of a trade or business described in paragraph (2) by such person (or
				any person related to such person). An interest in an investment partnership
				held by any person—
									(A)shall not be
				treated as an investment services partnership interest for any period before
				the first date on which it is so held in connection with such a trade or
				business,
									(B)shall not cease to
				be an investment services partnership interest merely because such person holds
				such interest other than in connection with such a trade or business,
				and
									(C)shall be treated
				as an investment services partnership interest if acquired from a related
				person in whose hands such interest was an investment services partnership
				interest.
									(2)Businesses to
				which this section appliesA
				trade or business is described in this paragraph if such trade or business
				primarily involves the performance of any of the following services with
				respect to assets held (directly or indirectly) by the investment partnership
				referred to in paragraph (1):
									(A)Advising as to the
				advisability of investing in, purchasing, or selling any specified
				asset.
									(B)Managing,
				acquiring, or disposing of any specified asset.
									(C)Arranging
				financing with respect to acquiring specified assets.
									(D)Any activity in
				support of any service described in subparagraphs (A) through (C).
									(3)Investment
				partnership
									(A)In
				generalThe term investment partnership means any
				partnership if, at the end of any calendar quarter ending after the date of
				enactment of this section—
										(i)substantially all
				of the assets of the partnership are specified assets (determined without
				regard to any section 197 intangible within the meaning of section 197(d)),
				and
										(ii)more than half of
				the capital of the partnership is attributable to qualified capital interests
				which (in the hands of the owners of such interests) constitute property not
				held in connection with a trade or business.
										(B)Special rules
				for determining if property not held in connection with trade or
				businessExcept as otherwise provided by the Secretary, for
				purposes of determining whether any interest in a partnership constitutes
				property not held in connection with a trade or business under subparagraph
				(A)(ii)—
										(i)any election under
				subsection (e) or (f) of section 475 shall be disregarded, and
										(ii)paragraph (5)(B)
				shall not apply.
										(C)Antiabuse
				rulesThe Secretary may issue regulations or other guidance which
				prevent the avoidance of the purposes of subparagraph (A), including
				regulations or other guidance which treat convertible and contingent debt (and
				other debt having the attributes of equity) as a capital interest in the
				partnership.
									(D)Controlled
				groups of entities
										(i)In
				generalIn the case of a controlled group of entities, if an
				interest in the partnership received in exchange for a contribution to the
				capital of the partnership by any member of such controlled group would (in the
				hands of such member) constitute property held in connection with a trade or
				business, then any interest in such partnership held by any member of such
				group shall be treated for purposes of subparagraph (A) as constituting (in the
				hands of such member) property held in connection with a trade or
				business.
										(ii)Controlled
				group of entitiesFor
				purposes of clause (i), the term controlled group of entities
				means a controlled group of corporations as defined in section 1563(a)(1),
				applied without regard to subsections (a)(4) and (b)(2) of section 1563. A
				partnership or any other entity (other than a corporation) shall be treated as
				a member of a controlled group of entities if such entity is controlled (within
				the meaning of section 954(d)(3)) by members of such group (including any
				entity treated as a member of such group by reason of this sentence).
										(E)Special rule for
				corporationsFor purposes of this paragraph, in the case of a
				corporation, the determination of whether property is held in connection with a
				trade or business shall be determined as if the taxpayer were an
				individual.
									(4)Specified
				assetThe term specified asset means securities (as
				defined in section 475(c)(2) without regard to the last sentence thereof), real
				estate held for rental or investment, interests in partnerships, commodities
				(as defined in section 475(e)(2)), cash or cash equivalents, or options or
				derivative contracts with respect to any of the foregoing.
								(5)Related
				persons
									(A)In
				generalA person shall be treated as related to another person if
				the relationship between such persons is described in section 267(b) or
				707(b).
									(B)Attribution of
				partner servicesAny service described in paragraph (2) which is
				provided by a partner of a partnership shall be treated as also provided by
				such partnership.
									(d)Exception for
				certain capital interests
								(1)In
				generalIn the case of any portion of an investment services
				partnership interest which is a qualified capital interest, all items of gain
				and loss (and any dividends) which are allocated to such qualified capital
				interest shall not be taken into account under subsection (a) if—
									(A)allocations of
				items are made by the partnership to such qualified capital interest in the
				same manner as such allocations are made to other qualified capital interests
				held by partners who do not provide any services described in subsection (c)(2)
				and who are not related to the partner holding the qualified capital interest,
				and
									(B)the allocations
				made to such other interests are significant compared to the allocations made
				to such qualified capital interest.
									(2)Authority to
				provide exceptions to allocation requirementsTo the extent provided by the Secretary in
				regulations or other guidance—
									(A)Allocations to
				portion of qualified capital interestParagraph (1) may be
				applied separately with respect to a portion of a qualified capital
				interest.
									(B)No or
				insignificant allocations to nonservice providersIn any case in which the requirements of
				paragraph (1)(B) are not satisfied, items of gain and loss (and any dividends)
				shall not be taken into account under subsection (a) to the extent that such
				items are properly allocable under such regulations or other guidance to
				qualified capital interests.
									(C)Allocations to
				service providers’ qualified capital interests which are less than other
				allocationsAllocations shall not be treated as failing to meet
				the requirement of paragraph (1)(A) merely because the allocations to the
				qualified capital interest represent a lower return than the allocations made
				to the other qualified capital interests referred to in such paragraph.
									(3)Special rule for
				changes in services and capital contributionsIn the case of an interest in a partnership
				which was not an investment services partnership interest and which, by reason
				of a change in the services with respect to assets held (directly or
				indirectly) by the partnership or by reason of a change in the capital
				contributions to such partnership, becomes an investment services partnership
				interest, the qualified capital interest of the holder of such partnership
				interest immediately after such change shall not, for purposes of this
				subsection, be less than the fair market value of such interest (determined
				immediately before such change).
								(4)Special rule for
				tiered partnershipsExcept as otherwise provided by the
				Secretary, in the case of tiered partnerships, all items which are allocated in
				a manner which meets the requirements of paragraph (1) to qualified capital
				interests in a lower-tier partnership shall retain such character to the extent
				allocated on the basis of qualified capital interests in any upper-tier
				partnership.
								(5)Exception for
				no-self-charged carry and management fee provisionsExcept as
				otherwise provided by the Secretary, an interest shall not fail to be treated
				as satisfying the requirement of paragraph (1)(A) merely because the
				allocations made by the partnership to such interest do not reflect the cost of
				services described in subsection (c)(2) which are provided (directly or
				indirectly) to the partnership by the holder of such interest (or a related
				person).
								(6)Special rule for
				dispositionsIn the case of
				any investment services partnership interest any portion of which is a
				qualified capital interest, subsection (b) shall not apply to so much of any
				gain or loss as bears the same proportion to the entire amount of such gain or
				loss as—
									(A)the distributive share of gain or loss that
				would have been allocated to the qualified capital interest (consistent with
				the requirements of paragraph (1)) if the partnership had sold all of its
				assets at fair market value immediately before the disposition, bears to
									(B)the distributive
				share of gain or loss that would have been so allocated to the investment
				services partnership interest of which such qualified capital interest is a
				part.
									(7)Qualified
				capital interestFor purposes of this section—
									(A)In
				generalThe term qualified capital interest means so
				much of a partner’s interest in the capital of the partnership as is
				attributable to—
										(i)the fair market
				value of any money or other property contributed to the partnership in exchange
				for such interest (determined without regard to section 752(a)),
										(ii)any amounts which
				have been included in gross income under section 83 with respect to the
				transfer of such interest, and
										(iii)the excess (if
				any) of—
											(I)any items of
				income and gain taken into account under section 702 with respect to such
				interest, over
											(II)any items of
				deduction and loss so taken into account.
											(B)Adjustment to
				qualified capital interest
										(i)Distributions
				and lossesThe qualified capital interest shall be reduced by
				distributions from the partnership with respect to such interest and by the
				excess (if any) of the amount described in subparagraph (A)(iii)(II) over the
				amount described in subparagraph (A)(iii)(I).
										(ii)Special rule
				for contributions of propertyIn the case of any contribution of
				property described in subparagraph (A)(i) with respect to which the fair market
				value of such property is not equal to the adjusted basis of such property
				immediately before such contribution, proper adjustments shall be made to the
				qualified capital interest to take into account such difference consistent with
				such regulations or other guidance as the Secretary may provide.
										(C)Technical
				terminations, etc., disregardedNo increase or decrease in the
				qualified capital interest of any partner shall result from a termination,
				merger, consolidation, or division described in section 708, or any similar
				transaction.
									(8)Treatment of
				certain loans
									(A)Proceeds of
				partnership loans not treated as qualified capital interest of service
				providing partnersFor
				purposes of this subsection, an investment services partnership interest shall
				not be treated as a qualified capital interest to the extent that such interest
				is acquired in connection with the proceeds of any loan or other advance made
				or guaranteed, directly or indirectly, by any other partner or the partnership
				(or any person related to any such other partner or the partnership). The
				preceding sentence shall not apply to the extent the loan or other advance is
				repaid before the date of the enactment of this section unless such repayment
				is made with the proceeds of a loan or other advance described in the preceding
				sentence.
									(B)Reduction in
				allocations to qualified capital interests for loans from nonservice-providing
				partners to the partnershipFor purposes of this subsection, any
				loan or other advance to the partnership made or guaranteed, directly or
				indirectly, by a partner not providing services described in subsection (c)(2)
				to the partnership (or any person related to such partner) shall be taken into
				account in determining the qualified capital interests of the partners in the
				partnership.
									(e)Other income and
				gain in connection with investment management services
								(1)In
				generalIf—
									(A)a person performs
				(directly or indirectly) investment management services for any investment
				entity,
									(B)such person holds
				(directly or indirectly) a disqualified interest with respect to such entity,
				and
									(C)the value of such interest (or payments
				thereunder) is substantially related to the amount of income or gain (whether
				or not realized) from the assets with respect to which the investment
				management services are performed,
									any income
				or gain with respect to such interest shall be treated as ordinary income.
				Rules similar to the rules of subsections (a)(5) and (d) shall apply for
				purposes of this subsection.(2)DefinitionsFor
				purposes of this subsection—
									(A)Disqualified
				interest
										(i)In
				generalThe term disqualified interest means, with
				respect to any investment entity—
											(I)any interest in
				such entity other than indebtedness,
											(II)convertible or
				contingent debt of such entity,
											(III)any option or
				other right to acquire property described in subclause (I) or (II), and
											(IV)any derivative
				instrument entered into (directly or indirectly) with such entity or any
				investor in such entity.
											(ii)ExceptionsSuch
				term shall not include—
											(I)a partnership
				interest,
											(II)except as
				provided by the Secretary, any interest in a taxable corporation, and
											(III)except as
				provided by the Secretary, stock in an S corporation.
											(B)Taxable
				corporationThe term taxable corporation
				means—
										(i)a
				domestic C corporation, or
										(ii)a
				foreign corporation substantially all of the income of which is—
											(I)effectively
				connected with the conduct of a trade or business in the United States,
				or
											(II)subject to a
				comprehensive foreign income tax (as defined in section 457A(d)(2)).
											(C)Investment
				management servicesThe term investment management
				services means a substantial quantity of any of the services described
				in subsection (c)(2).
									(D)Investment
				entityThe term investment entity means any entity
				which, if it were a partnership, would be an investment partnership.
									(f)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this section, including regulations or
				other guidance to—
								(1)provide
				modifications to the application of this section (including treating related
				persons as not related to one another) to the extent such modification is
				consistent with the purposes of this section,
								(2)prevent the avoidance of the purposes of
				this section, and
								(3)coordinate this
				section with the other provisions of this title.
								(g)Cross-ReferenceFor
				40 percent penalty on certain underpayments due to the avoidance of this
				section, see section
				6662.
							.
				(b)Application of
			 section 751 to indirect dispositions of investment services partnership
			 interests
					(1)In
			 generalSubsection (a) of section 751 is amended by striking
			 or at the end of paragraph (1), by inserting or
			 at the end of paragraph (2), and by inserting after paragraph (2) the following
			 new paragraph:
						
							(3)investment services partnership interests
				held by the
				partnership,
							.
					(2)Certain
			 distributions treated as sales or exchangesSubparagraph (A) of
			 section 751(b)(1) is amended by striking or at the end of clause
			 (i), by inserting or at the end of clause (ii), and by inserting
			 after clause (ii) the following new clause:
						
							(iii)investment services partnership interests
				held by the
				partnership,
							.
					(3)Application of
			 special rules in the case of tiered partnershipsSubsection (f)
			 of section 751 is amended—
						(A)by striking
			 or at the end of paragraph (1), by inserting or
			 at the end of paragraph (2), and by inserting after paragraph (2) the following
			 new paragraph:
							
								(3)an investment services partnership interest
				held by the partnership,
								,
				and
						(B)by striking
			 partner. and inserting partner (other than a partnership
			 in which it holds an investment services partnership interest)..
						(4)Investment
			 services partnership interests; qualified capital
			 interestsSection 751 is amended by adding at the end the
			 following new subsection:
						
							(g)Investment
				services partnership interestsFor purposes of this section—
								(1)In
				generalThe term
				investment services partnership interest has the meaning given
				such term by section 710(c).
								(2)Adjustments for
				qualified capital interestsThe amount to which subsection (a)
				applies by reason of paragraph (3) thereof shall not include so much of such
				amount as is attributable to any portion of the investment services partnership
				interest which is a qualified capital interest (determined under rules similar
				to the rules of section 710(d)).
								(3)Exception for
				publicly traded partnershipsIn the case of an exchange of an
				interest in a publicly traded partnership (as defined in section 7704) to which
				subsection (a) applies—
									(A)this section shall
				be applied without regard to subsections (a)(3), (b)(1)(A)(iii), and (f)(3),
				and
									(B)such partnership shall be treated as owning
				its proportionate share of the property of any other partnership in which it is
				a partner.
									(4)Recognition of
				gainsAny gain with respect to which subsection (a) applies by
				reason of paragraph (3) thereof shall be recognized notwithstanding any other
				provision of this title.
								(5)Coordination
				with inventory itemsAn investment services partnership interest
				held by the partnership shall not be treated as an inventory item of the
				partnership.
								(6)Prevention of
				double countingUnder
				regulations or other guidance prescribed by the Secretary, subsection (a)(3)
				shall not apply with respect to any amount to which section 710 applies.
								(7)Valuation
				methodsThe Secretary shall
				prescribe regulations or other guidance which provide the acceptable methods
				for valuing investment services partnership interests for purposes of this
				section.
								.
					(c)Treatment for
			 purposes of section 7704Subsection (d) of section 7704 is
			 amended by adding at the end the following new paragraph:
					
						(6)Income from
				certain carried interests not qualified
							(A)In
				generalSpecified carried interest income shall not be treated as
				qualifying income.
							(B)Specified
				carried interest incomeFor purposes of this paragraph—
								(i)In
				generalThe term specified carried interest income
				means—
									(I)any item of income
				or gain allocated to an investment services partnership interest (as defined in
				section 710(c)) held by the partnership,
									(II)any gain on the
				disposition of an investment services partnership interest (as so defined) or a
				partnership interest to which (in the hands of the partnership) section 751
				applies, and
									(III)any income or
				gain taken into account by the partnership under subsection (b)(4) or (e) of
				section 710.
									(ii)Exception for
				qualified capital interestsA rule similar to the rule of section
				710(d) shall apply for purposes of clause (i).
								(C)Coordination
				with other provisionsSubparagraph (A) shall not apply to any
				item described in paragraph (1)(E) (or so much of paragraph (1)(F) as relates
				to paragraph (1)(E)).
							(D)Special rules
				for certain partnerships
								(i)Certain
				partnerships owned by real estate investment trustsSubparagraph
				(A) shall not apply in the case of a partnership which meets each of the
				following requirements:
									(I)Such partnership
				is treated as publicly traded under this section solely by reason of interests
				in such partnership being convertible into interests in a real estate
				investment trust which is publicly traded.
									(II)Fifty percent or more of the capital and
				profits interests of such partnership are owned, directly or indirectly, at all
				times during the taxable year by such real estate investment trust (determined
				with the application of section 267(c)).
									(III)Such partnership
				meets the requirements of paragraphs (2), (3), and (4) of section
				856(c).
									(ii)Certain
				partnerships owning other publicly traded
				partnershipsSubparagraph (A) shall not apply in the case of a
				partnership which meets each of the following requirements:
									(I)Substantially all
				of the assets of such partnership consist of interests in one or more publicly
				traded partnerships (determined without regard to subsection (b)(2)).
									(II)Substantially all
				of the income of such partnership is ordinary income or section 1231 gain (as
				defined in section 1231(a)(3)).
									(E)Transitional
				ruleSubparagraph (A) shall not apply to any taxable year of the
				partnership beginning before the date which is 10 years after the date of the
				enactment of this
				paragraph.
							.
				(d)Imposition of
			 penalty on underpayments
					(1)In
			 generalSubsection (b) of section 6662 is amended by inserting
			 after paragraph (7) the following new paragraph:
						
							(8)The application of
				section 710(e) or the regulations or other guidance prescribed under section
				710(f) to prevent the avoidance of the purposes of section
				710.
							.
					(2)Amount of
			 penalty
						(A)In
			 generalSection 6662 is amended by adding at the end the
			 following new subsection:
							
								(k)Increase in
				penalty in case of property transferred for investment management
				servicesIn the case of any portion of an underpayment to which
				this section applies by reason of subsection (b)(8), subsection (a) shall be
				applied with respect to such portion by substituting 40 percent
				for 20
				percent.
								.
						(B)Conforming
			 amendmentSubparagraph (B) of section 6662A(e)(2) is amended by
			 striking or (i) and inserting , (i), or
			 (k).
						(3)Special rules
			 for application of reasonable cause exceptionSubsection (c) of
			 section 6664 is amended—
						(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
						(B)by striking
			 paragraph (3) in paragraph (5)(A), as so redesignated, and
			 inserting paragraph (4); and
						(C)by inserting after
			 paragraph (2) the following new paragraph:
							
								(3)Special rule for
				underpayments attributable to investment management services
									(A)In
				generalParagraph (1) shall not apply to any portion of an
				underpayment to which section 6662 applies by reason of subsection (b)(8)
				unless—
										(i)the relevant facts affecting the tax
				treatment of the item are adequately disclosed,
										(ii)there is or was
				substantial authority for such treatment, and
										(iii)the taxpayer
				reasonably believed that such treatment was more likely than not the proper
				treatment.
										(B)Rules relating
				to reasonable beliefRules similar to the rules of subsection
				(d)(3) shall apply for purposes of subparagraph
				(A)(iii).
									.
						(e)Income and loss
			 from investment services partnership interests taken into account in
			 determining net earnings from self-Employment
					(1)Internal Revenue
			 Code
						(A)In
			 generalSection 1402(a) is amended by striking and
			 at the end of paragraph (16), by striking the period at the end of paragraph
			 (17) and inserting ; and, and by inserting after paragraph (17)
			 the following new paragraph:
							
								(18)notwithstanding the preceding provisions of
				this subsection, in the case of any individual engaged in the trade or business
				of providing services described in section 710(c)(2) with respect to any
				entity, investment services partnership income or loss (as defined in
				subsection (m)) of such individual with respect to such entity shall be taken
				into account in determining the net earnings from self-employment of such
				individual.
								.
						(B)Investment
			 services partnership income or lossSection 1402 is amended by
			 adding at the end the following new subsection:
							
								(m)Investment
				services partnership income or lossFor purposes of subsection (a)—
									(1)In
				generalThe term investment services partnership income or
				loss means, with respect to any investment services partnership interest
				(as defined in section 710(c)) or disqualified interest (as defined in section
				710(e)), the net of—
										(A)the amounts
				treated as ordinary income or ordinary loss under subsections (b) and (e) of
				section 710 with respect to such interest,
										(B)all items of
				income, gain, loss, and deduction allocated to such interest, and
										(C)the amounts
				treated as realized from the sale or exchange of property other than a capital
				asset under section 751 with respect to such interest.
										(2)Exception for
				qualified capital interestsA rule similar to the rule of section
				710(d) shall apply for purposes of applying paragraph
				(1)(B).
									.
						(2)Social Security
			 ActSection 211(a) of the Social Security Act is amended by
			 striking and at the end of paragraph (15), by striking the
			 period at the end of paragraph (16) and inserting ; and, and by
			 inserting after paragraph (16) the following new paragraph:
						
							(17)Notwithstanding the preceding provisions of
				this subsection, in the case of any individual engaged in the trade or business
				of providing services described in section 710(c)(2) of the Internal Revenue
				Code of 1986 with respect to any entity, investment services partnership income
				or loss (as defined in section 1402(m) of such Code) shall be taken into
				account in determining the net earnings from self-employment of such
				individual.
							.
					(f)Conforming
			 amendments
					(1)Subsection (d) of
			 section 731 is amended by inserting section 710(b)(4) (relating to
			 distributions of partnership property), after to the extent
			 otherwise provided by.
					(2)Section 741 is
			 amended by inserting or section 710 (relating to special rules for
			 partners providing investment management services to partnerships)
			 before the period at the end.
					(3)The table of sections for part I of
			 subchapter K of chapter 1 is amended by adding at the end the following new
			 item:
						
							
								Sec. 710. Special rules for partners providing investment
				management services to
				partnerships.
							
							.
					(g)Effective
			 date
					(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years ending after the
			 date of the enactment of this Act.
					(2)Partnership
			 taxable years which include effective dateIn applying section 710(a) of the Internal
			 Revenue Code of 1986 (as added by this section) in the case of any partnership
			 taxable year which includes the date of the enactment of this Act, the amount
			 of the net capital gain referred to in such section shall be treated as being
			 the lesser of the net capital gain for the entire partnership taxable year or
			 the net capital gain determined by only taking into account items attributable
			 to the portion of the partnership taxable year which is after such date.
					(3)Dispositions of
			 partnership interests
						(A)In
			 generalSection 710(b) of such Code (as added by this section)
			 shall apply to dispositions and distributions after the date of the enactment
			 of this Act.
						(B)Indirect
			 dispositionsThe amendments made by subsection (b) shall apply to
			 transactions after the date of the enactment of this Act.
						(4)Other income and
			 gain in connection with investment management servicesSection 710(e) of such Code (as added by
			 this section) shall take effect on the date of the enactment of this
			 Act.
					
